--------------------------------------------------------------------------------

EXHIBIT 10.15
 
INDUSTRIAL REAL ESTATE LEASE
Multi-Tenant Net Form
 
Landlord: Cabot II - TX1B02, L.P.
Tenant:  Universal Power Group, Inc.
Property Address: 488 S. Royal Lane, Coppell, TX 75019
Building: 488 S. Royal Lane
 
table of contents
 
ARTICLE ONE - BASIC TERMS
1
ARTICLE TWO - PREMISES
3
ARTICLE THREE - LEASE TERM
3
ARTICLE FOUR - RENT
4
ARTICLE FIVE - PROPERTY TAXES
5
ARTICLE SIX - UTILITIES
6
ARTICLE SEVEN - INSURANCE
6
ARTICLE EIGHT - OUTSIDE AREAS
9
ARTICLE NINE - USE OF PREMISES
11
ARTICLE TEN - CONDITION AND MAINTENANCE OF PREMISES
13
ARTICLE ELEVEN - DAMAGE OR DESTRUCTION
16
ARTICLE TWELVE - CONDEMNATION
17
ARTICLE THIRTEEN - ASSIGNMENT AND SUBLETTING
17
ARTICLE FOURTEEN - DEFAULTS AND REMEDIES
19
ARTICLE FIFTEEN - PROTECTION OF LENDERS
22
ARTICLE SIXTEEN - LEGAL COSTS
24
ARTICLE SEVENTEEN - MISCELLANEOUS PROVISIONS
24
       
EXHIBIT A - THE PROPERTY
 
EXHIBIT B - THE PREMISES
 
EXHIBIT C - RULES AND REGULATIONS
 
EXHIBIT D - WORK LETTER
 
EXHIBIT E - SUMMARY OF INSURANCE REQUIREMENTS
 
EXHIBIT F - RENEWAL OPTION
 
EXHIBIT G - MEMORANDUM OF ACCEPTANCE OF PREMISES
 
EXHIBIT H - FORM OF SNDA
 
EXHIBIT I - FORM OF TENANT ESTOPPEL CERTIFICATE
 

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE ONE - BASIC TERMS
 
The following terms used in this Lease shall have the meanings set forth below.
 
1.01            Date of Lease: October 31, 2012
 
1.02           Landlord (legal entity): Cabot II - TX1B02, L.P., a Delaware
limited partnership
 
1.03           Tenant (legal entity): Universal Power Group, Inc., a Texas
corporation
 
1.04           Tenant’s Guarantor: None
 
1.05           Property: 488 S. Royal Lane, Coppell, Texas 75019 Building: 488
S. Royal Lane, Coppell, Texas 75019
 
1.06           Property Rentable Area: Approximately 208,800 rentable square
feet
 
1.07           Premises Rentable Area: Approximately 208,800 rentable square
feet being the entire rentable area of the building located at 488 S. Royal
Lane, Coppell, Texas 75019
 
1.08           Tenant’s Initial Pro Rata Share: 100%
 
1.09            Lease Term: Beginning on the Lease Commencement Date and ending
on the last day of the 127th full calendar month thereafter, unless sooner
terminated or extended pursuant to the terms and provisions of this Lease.
 
1.10           Lease Commencement Date: The earliest of (a) the date Tenant
occupies any portion of the Premises and begins conducting business therein, (b)
the later of (i) the date on which Landlord achieves substantial completion (as
defined in the Work Letter attached hereto as Exhibit D (the “Work Letter”)) of
the Initial Improvements, the Roofing Work and the Parking Work, and (ii) March
1, 2013, or (c) the later of (i) the date Landlord would have achieved
substantial completion but for a Tenant Delay (as defined in the Work Letter).,
and (ii) March 1, 2013.
 
1.11           Permitted Uses: Warehouse and related office uses
 
1.12           Broker(s): Stream Realty Partners – DFW, L.P., representing
Tenant, and Binswanger, representing Landlord
 
1.13            Initial Security Deposit: $78,822.00
 
1.14           Parking Spaces Allocated to Tenant: Prior to completion of the
Parking Work (as defined in Exhibit D attached hereto): 84 unreserved
spaces.  After completion of the Parking Work: 127 unreserved spaces
 
1.15            Base Rent:
 
Period
 
 
Annual Base Rent
 
Monthly Installments
of Base Rent
Lease Months 1 – 7
 
$0.00
 
$0.00
Lease Months 8 – 12
 
$563,760.00
 
$46,980.00
Lease Months 13 – 30
 
$584,640.00
 
$48,720.00
Lease Months 31 – 54
 
$626,400.00
 
$52,200.00
Lease Months 55 – 78
 
$657,720.00
 
$54,810.00
Lease Months 79 – 12
 
$689,040.00
 
$57,420.00
Lease Months 103 – 127
 
$730,800.00
 
$60,900.00

 
 
 

--------------------------------------------------------------------------------

 
 
As used herein, a “Lease Month” means a period of time commencing on the same
numeric day as the Lease Commencement Date and ending on (but not including) the
day in the next calendar month that is the same numeric date as the Lease
Commencement Date; provided, however, that if the Lease Commencement Date does
not occur on the first day of a calendar month, then the eighth (8th) Lease
Month shall be extended to end on the last day of the eighth (8th) full calendar
month following the Lease Commencement Date, Tenant shall pay Base Rent during
the resulting partial calendar month at the same rate payable for the eighth
(8th) Lease Month (prorated based on the number of days in such partial calendar
month), and the succeeding Lease Months shall commence on the first day of each
calendar month thereafter.
 
1.16           Other Charges Payable by Tenant:
(i)           Taxes (Article Five);
(ii)          Utilities (Article Six);
(iii)         Insurance Premiums (Article Seven);
(iv)         Outside Maintenance Expenses (Article Eight);
 
1.17           Address of Landlord for Notices:
                               c/o Cabot Properties
                               One Beacon Street, Suite 1700
                               Boston, MA 02108
                              Attn: Asset Management
 
                  Address of Landlord for Rent Payments:
Cabot Industrial Value Fund II, OP PTNSH
Dept. 81402
P.O. Box 201814
Dallas, TX 75320-1814
 
1.18           Address of Tenant for Notices:
Universal Power Group, Inc.
488 S. Royal Lane
Coppell, TX 75019
Attn:  ______________
 
1.19
  Fiscal Year:
January - December

 
1.20
  Mortgagee:
JP Morgan Chase Bank, N.A.

 
1.21           Exhibits:
                                Exhibit A – Legal Description of the Land
                                Exhibit B – The Premises
                                Exhibit C – Rules & Regulations
                                Exhibit D – Work Letter
                                Exhibit E – Summary of Insurance Coverages
                                Exhibit F – Renewal Option
                                Exhibit G – Memorandum of Acceptance of Premises
                                Exhibit H – Form of SNDA
                                Exhibit I – Form of Tenant Estoppel Certificate
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE TWO - PREMISES
 
2.01           Premises.  The Premises are shown on Exhibit B and are a part of
the Property (hereinafter defined).  The Property includes all of the land
described on Exhibit A attached hereto, the building(s) and all other
improvements located thereon, including the Outside Areas as defined in Article
Eight.
 
ARTICLE THREE - LEASE TERM
 
3.01           Lease of Premises for Lease Term.  Landlord leases the Premises
to Tenant and Tenant leases the Premises from Landlord for the Lease
Term.  Tenant shall have the exclusive right to use the Outside Areas as
provided in Section 8.02 below.  The Lease Term shall begin on the Lease
Commencement Date.
 
3.02           Commencement.  Landlord shall not be liable to Tenant for any
delay in the Lease Commencement Date.  Following the determination of the actual
Lease Commencement Date, Landlord and Tenant shall enter into a Memorandum of
Acceptance of Premises in the form set forth in Exhibit G to this Lease setting
forth the Lease Commencement Date and expiration date of this Lease.  Failure to
execute such memorandum shall not affect the Lease Commencement Date and
expiration date of this Lease.  Notwithstanding to the contrary set forth in
this Lease, so long as the scope of the Initial Improvements does not materially
change from the description of the Initial Improvements set forth in Schedule
D-1 to the Work Letter, if the Lease Commencement Date has not occurred on or
before the date which is one hundred twenty (120) days after the later of (i)
Tenant’s approval of the cost of the Initial Improvements and (ii) Landlord’s
receipt of a building permit for the Initial Improvements (the “Required
Completion Date”), Tenant, as its sole and exclusive remedy other than
postponement of the Lease Commencement Date, shall be entitled to one (1) day of
abatement of Base Rent (based on Base Rent payable during Month 8) following the
Lease Commencement Date for every day in the period beginning on the Required
Completion Date and ending on the Lease Commencement Date.  Landlord agrees to
submit for a building permit for the Initial Improvements and the Parking Work
within three (3) business days after approval of the Plans by Landlord and
Tenant and to submit for a building permit for the Roofing Work on or before
November 15, 2012, and to thereafter diligently pursue obtaining such
permit(s).  Landlord and Tenant acknowledge and agree that: (i) the
determination of the Lease Commencement Date shall take into consideration the
effect of any Tenant Delays (as defined in the Work Letter); and (ii) the
Required Completion Date shall be postponed by the number of days the Lease
Commencement Date is delayed due to events of force majeure.
 
3.03           Early Occupancy.  Approximately thirty (30) days prior to the
Lease Commencement Date, Tenant may take possession of the Premises for purposes
of installing furniture, fixtures, and other personal property of Tenant;
provided that such possession shall not interfere with Landlord’s construction
of the Initial Improvements and shall be coordinated with Landlord’s general
contractor.  Tenant’s occupancy of the Premises prior to the Lease Commencement
Date shall be subject to all of the provisions of this Lease except the
requirement to pay Base Rent and Additional Rent.  Tenant shall, however, be
liable for the cost of any utilities or other services that are provided to
Tenant or the Premises during the period of Tenant’s possession prior to the
Lease Commencement Date.  Early occupancy of the Premises for such purpose shall
not constitute Tenant’s conduct of business in the Premises and shall not
advance the expiration date of this Lease.
 
 
3

--------------------------------------------------------------------------------

 
 
3.04           Holding Over.  Tenant shall vacate the Premises upon the
expiration or earlier termination of this Lease.  Tenant shall reimburse
Landlord for and indemnify Landlord against all damages, costs, liabilities and
expenses, including attorneys’ fees, which Landlord shall incur on account of
Tenant’s delay in so vacating the Premises. If Tenant shall not vacate the
Premises upon the expiration or earlier termination of this Lease, the Base Rent
shall be increased to 150% of the Base Rent then in effect and Tenant’s
obligation to pay Additional Rent shall continue, but nothing herein shall limit
any of Landlord’s rights or Tenant’s obligations arising from Tenant’s failure
to vacate the Premises, including, without limitation, Landlord’s right to
repossess the Premises and remove Tenant therefrom at any time after the
expiration or earlier termination of this Lease and Tenant’s obligation to
reimburse and indemnify Landlord as provided in the preceding sentence.  No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease.
 
ARTICLE FOUR - RENT
 
4.01           Base Rent.  The monthly installment of Base Rent due for the
period of Lease Month 8 of the Lease Term shall be due and payable by Tenant
upon the execution of this Lease and the remaining installments of Base Rent
shall be due and payable on the first day of each calendar month during the
Lease Term after Lease Month 8. Tenant shall pay to Landlord the Base Rent in
lawful money of the United States, in advance and without offset, deduction, or
prior demand, expect as otherwise expressly provided herein).  The Base Rent
shall be payable at Landlord’s address or at such other place or to such other
person as Landlord may designate in writing from time to time.
 
4.02           Additional Rent.  All sums payable by Tenant under this Lease
other than Base Rent shall be deemed “Additional Rent;” the term “Rent” shall
mean Base Rent and Additional Rent. Landlord shall estimate in advance and
charge to Tenant its Pro Rata Share of the following costs, to be paid on the
same date Base Rent is payable on a monthly basis throughout the Lease Term
(including during the period of Lease Months 1 – 7): (i) all Taxes for which
Tenant is liable under Section 5.01 and 5.02 of the Lease, (ii)  all utility
costs (if utilities are not separately metered) for which Tenant is liable under
Section 6.01 of the Lease, (iii) all insurance premiums for which Tenant is
liable under Sections 7.01 and 7.06 of the Lease and (iv) all Outside
Maintenance Expenses for which Tenant is liable under Section 8.04 of the
Lease.  Collectively, the aforementioned Taxes, insurance, utility, and Outside
Maintenance Expenses shall be referred to as the “Total Operating
Costs”.  Landlord may adjust its estimates of Total Operating Costs at any time
based upon Landlord’s experience and reasonable anticipation of costs.  Such
adjustments shall be effective as of the next Rent payment date after notice to
Tenant.  Within one hundred twenty (120) days after the end of each Fiscal Year
during the Lease Term, Landlord shall deliver to Tenant a statement prepared in
accordance with generally accepted accounting principles setting forth, in
reasonable detail, the Total Operating Costs paid or incurred by Landlord during
the preceding Fiscal Year and Tenant’s Pro Rata Share of such expenses.  Within
thirty (30) days after Tenant’s receipt of such statement, there shall be an
adjustment between Landlord and Tenant, with payment to or credit given by
Landlord (as the case may be) in order that Landlord shall receive the entire
amount of Tenant’s share of such costs and expenses for such period.  In
addition to its obligation to pay Base Rent and its Pro Rata Share of Total
Operating Costs, Tenant is required hereunder to pay directly to suppliers,
vendors, carriers, contractors, etc. certain insurance premiums, utility costs,
personal property taxes, maintenance and repair costs and other expenses to the
extent provided in this Lease, collectively “Additional Expenses.”  If Landlord
pays for any Additional Expenses in accordance with the terms of this Lease,
Tenant’s obligation to reimburse such costs shall be an Additional Rent
obligation payable in full with the next monthly Rent payment.  Unless this
Lease provides otherwise, Tenant shall pay all Additional Rent then due with the
next monthly installment of Base Rent.  If Tenant’s payment by check for Rent is
returned for non-sufficient funds or for any other reason, Landlord at its sole
option may require all future payments of Rent to be made by cashier’s or
certified check, money order, or wire transfer, and the delivery of Tenant’s
personal or corporate check shall no longer constitute payment thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
4.03           Late Charge.  Tenant hereby acknowledges that late payment by
Tenant to Landlord of Rent and other amounts due hereunder will cause Landlord
to incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain.  Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any loan secured by the Property.  Accordingly, if any
installment of Rent or any other sums due from Tenant shall not be received by
Landlord within five (5) days following the due date, Tenant shall pay to
Landlord a late charge equal to two and one-half percent (2.5%) of such overdue
amount.  The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant.  Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder.
 
4.04           Interest.  Any Rent or other amount due to Landlord, if not paid
when due, shall bear interest from the date due until paid at the rate of
fifteen percent (15%) per annum or, if a higher rate is legally permissible, at
the highest rate legally permitted, provided that interest shall not be payable
on late charges incurred by Tenant nor on any amounts upon which late charges
are paid by Tenant to the extent such interest would cause the total interest to
be in excess of that legally permitted.  Payment of interest shall not excuse or
cure any default hereunder by Tenant.
 
4.05           Tenant’s Pro Rata Share.  Tenant’s Pro Rata Share shall be
calculated by dividing the Premises Rentable Area by the Property Rentable Area,
which is leased or held for lease by tenants, as of the date on which the
computation shall be made.  Tenant’s Initial Pro Rata Share is set forth in
Section 1.08 and is subject to adjustment based on the aforementioned formula.
 
ARTICLE FIVE - PROPERTY TAXES
 
5.01           Taxes.  Tenant shall pay Tenant’s Pro Rata Share of Taxes (as
defined below) payable during the Lease Term.  Tenant shall make such payments
in accordance with Section 4.02.  If Landlord shall receive a refund of any
Taxes with respect to which Tenant shall have paid Tenant’s Pro Rata Share,
Landlord shall refund to Tenant Tenant’s Pro Rata Share of such refund after
deducting therefrom the costs and expenses incurred in connection therewith.
 
5.02           Definition of “Taxes”.   “Taxes” shall mean real estate taxes,
assessments (special, betterment, or otherwise), levies, fees, rent taxes,
excises, impositions, charges, water and sewer rents and charges, and all other
government levies and charges, general and special, ordinary and extraordinary,
foreseen and unforeseen, which are imposed or levied upon or assessed against
the Property or any Rent or other sums payable by any tenants or occupants
thereof.  Taxes shall include Landlord’s costs and expenses of contesting any
Taxes.  If at any time during the term the present system of ad valorem taxation
of real property shall be changed so that in lieu of the whole or any part of
the ad valorem tax on real property, or in lieu of increases therein, there
shall be assessed on Landlord a capital levy or other tax on the gross rents
received with respect to the Property or a federal, state, county, municipal, or
other local income, franchise, excise or similar tax, assessment, levy, or
charge (distinct from any now in effect) measured by or based, in whole or in
part, upon gross rents, then all of such taxes, assessments, levies, or charges,
to the extent so measured or based, shall be deemed to be Taxes.  Taxes shall
also include fees payable to tax consultants and attorneys for consultation and
contesting Taxes.
 
 
5

--------------------------------------------------------------------------------

 
 
5.03           Personal Property Taxes.  Tenant shall pay directly all taxes
charged against trade fixtures, furnishings, equipment, inventory,  or any other
personal property belonging to Tenant.  Tenant shall use its best efforts to
have personal property taxed separately from the Property.  If any of Tenant’s
personal property shall be taxed with the Property, Tenant shall pay Landlord
the taxes for such personal property within fifteen (15) days after Tenant
receives a written statement from Landlord for such personal property taxes.
 
ARTICLE SIX - UTILITIES
 
6.01           Utilities.  Tenant shall promptly pay, directly to the
appropriate supplier, the cost of all natural gas, heat, cooling, energy, light,
power, sewer service, telephone, water, refuse disposal and other utilities and
services supplied to the Premises, allocable to the period from the time Tenant
shall first enter the Premises, throughout the Lease Term and thereafter as long
Tenant shall remain in the Premises (collectively, “the Occupancy Period”),
together with any related installation or connection charges or deposits
(collectively “Utility Costs”).  If any services or utilities are jointly
metered with other premises, Landlord shall make a reasonable determination of
Tenant’s proportionate share of such Utility Costs and Tenant shall pay such
share to Landlord in accordance with Section 4.02.  Landlord shall not be liable
for damages, consequential or otherwise, nor shall there be any rent
abatement  arising out of any curtailment or interruption whatsoever in utility
services.  Utilities serving the Outside Areas (as defined in Article Eight)
exclusively shall be accounted for as described in Article
Eight.  Notwithstanding the foregoing, if: (i) Landlord is the sole and direct
cause of an interruption in the foregoing described utilities to the Premises
for a period in excess of two (2) consecutive business days after Tenant
notifies Landlord of such cessation (the “Interruption Notice”); (ii) such
cessation is not caused by a fire or other casualty (in which case Article 11
shall control); and (iii) as a result of such cessation, the Premises, or a
material portion thereof, is rendered untenantable and Tenant in fact ceases to
use the Premises, or material portion thereof, then Tenant, as its sole remedy,
shall be entitled to receive an abatement of Base Rent and Tenant’s Pro Rata
Share of Total Operating Costs payable hereunder during the period beginning on
the third (3rd) consecutive business day following Landlord’s receipt of the
Interruption Notice and ending on the day when the utility in question has been
restored.  In the event the entire Premises has not been rendered untenantable
by the cessation in utility service, the amount of abatement that Tenant is
entitled to receive shall be prorated based upon the percentage of the Premises
so rendered untenantable and not used by Tenant.
 
ARTICLE SEVEN - INSURANCE
 
7.01.           Liability Insurance.  During the Occupancy Period, Tenant shall
maintain in effect Commercial General Liability insurance insuring Tenant
against liability for bodily injury, property damage and personal injury  at the
Premises, including contractual liability insuring the indemnification
provisions contained in this Lease.  Such insurance shall name Landlord, its
property manager, any mortgagee, Cabot Industrial Value Fund II, OP, L.P., Cabot
Properties, Inc., and such other parties as Landlord may designate, as
additional insureds on a form that does not limit the coverage provided under
such policy to any additional insured (i) by reason of  such additional
insured’s negligent acts or omissions (sole or otherwise), (ii) by reason of
other insurance available to such additional insured, or (iii) to claims for
which a primary insured has agreed to indemnify the additional insured.  Such
insurance shall be for a limit of not less than One Million Dollars ($1,000,000)
per occurrence and Two Million Dollars ($2,000,000) annual aggregate. Coverage
shall also be included for fire damage (damage to rented premises) for a limit
of $300,000 any one fire, and medical expense coverage in the amount of $10,000
any one person. The liability insurance obtained by Tenant under this Section
7.01 and Section 7.04 shall (i) be primary and (ii) insure Tenant’s obligations
to Landlord under Section 7.09.  The amount and coverage of such insurance shall
not limit Tenant’s liability nor relieve Tenant of any other obligation under
this Lease.  Landlord may also obtain commercial general liability insurance in
an amount and with coverage determined by Landlord insuring Landlord against
liability with respect to the Premises and the Property.  The policy obtained by
Landlord shall not provide primary insurance, shall not be contributory and
shall be excess over any insurance maintained by Tenant.
 
 
6

--------------------------------------------------------------------------------

 
 
7.02           Worker’s Compensation Insurance.  During the Occupancy Period,
Tenant shall maintain in effect Worker’s Compensation Insurance (including
Employers’ Liability Insurance) in the statutory amount covering all employees
of Tenant employed or performing services at the Premises, in order to provide
the statutory benefits required by the laws of the state in which the Premises
are located, or non-subscriber’s insurance providing coverage for claims that
would have been covered by Worker’s Compensation Insurance. Employer’s Liability
Insurance in the amount of $1,000,000 each accident/$1,000,000 disease-policy
limit/$1,000,000 disease-each employee shall also be maintained.
 
7.03           Automobile Liability Insurance.  During the Occupancy Period,
Tenant shall maintain in effect Automobile Liability Insurance, including but
not limited to, passenger liability, on all owned, non-owned, and hired vehicles
used in connection with the Premises, with a combined single limit per
occurrence of not less than One Million Dollars ($1,000,000) for Bodily Injury
and Property Damage.
 
7.04           Umbrella Liability Insurance.  The initial mount of such
insurance shall be Five Million Dollars ($5,000,000) per occurrence and Five
Million Dollars ($5,000,000) annual aggregate and shall be subject to periodic
increases specified by Landlord based upon inflation, increased liability
awards, recommendation of Landlord’s professional insurance advisers, and other
relevant factors.  Such insurance shall name Landlord, its property manager, any
mortgagee and Cabot Industrial Properties, L.P., as additional insureds.
 
           At all times when any work is in process in connection with any
change or alteration being made by Tenant, Tenant shall require all contractors
and subcontractors to maintain the insurance described in Sections 7.01, 7.02,
7.03 and 7.04.
 
7.05           Causes of Loss – Special Form Property Insurance.  During the
Occupancy Period, Tenant shall maintain in effect causes of loss – special form
property insurance covering leasehold improvements paid for by Tenant and
Tenant’s personal property and fixtures from time to time in, on, or at the
premises, in an amount not less than 100% of the full replacement cost, without
deduction for depreciation, providing protection against events protected under
“Special Risk Coverage,” as well as against sprinkler damage, vandalism, and
malicious mischief.  Any proceeds from the causes of loss – special form
property insurance shall be used for the repair or replacement of the property
damaged or destroyed, unless this Lease is terminated under an applicable
provision herein.  If the Premises are not repaired or restored following damage
or destruction in accordance with other provisions herein, Landlord shall
receive any proceeds from the causes of loss – special form property insurance
allocable to Tenant’s leasehold improvements.
 
7.06           Business Interruption Insurance.  Intentionally omitted.
 
7.07           Landlord’s Property and Rental Income Insurance.  During the
Lease Term, Landlord shall maintain in effect causes of loss – special form
property insurance covering loss of or damage to the Property in the amount of
its replacement value with such endorsements and deductibles as Landlord shall
determine from time to time.  Landlord shall have the right to obtain flood,
earthquake, and such other insurance as Landlord shall determine from time to
time or shall be required by any lender holding a security interest in the
Property.  Landlord shall not obtain insurance for Tenant’s fixtures or
equipment or building improvements installed by Tenant.  During the Lease Term,
Landlord shall also maintain a rental income insurance policy, with loss payable
to Landlord, in an amount equal to one (1) year’s Base Rent, plus estimated
Taxes, Outside Maintenance Expenses, Utility Costs and insurance premiums for
one (1) year.  Tenant shall be liable for the payment of any deductible amount
under Landlord’s insurance maintained pursuant to this Article Seven, in an
amount not to exceed Twelve Thousand Five Hundred Dollars ($12,500) per
occurrence.  Tenant shall not do or permit anything to be done which shall
invalidate any such insurance.  Any increase in the cost of Landlord’s insurance
due to Tenant’s use or activities at the Premises shall be paid by Tenant to
Landlord as Additional Rent hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit F attached hereto is a summary of the insurance coverages required by
this Article Seven.
 
7.08            Payment of Insurance Premiums.  Landlord shall pay the premiums
of the insurance policies maintained by Landlord under Section 7.07 and Section
7.01 (if applicable), and Tenant shall reimburse Landlord for Tenant’s Pro Rata
Share of such premiums in accordance with Section 4.02.  Tenant shall pay
directly the premiums of the insurance policies maintained by Tenant under
Sections 7.01, 7.02, 7.03, 7.04, 7.05 and 7.06.
 
7.09            General Insurance Provisions.
 
  7.09 (a)  Prior to the earlier of Tenant’s entry into the Premises or the
Lease Commencement Date and prior to the expiration of any policy, Tenant shall
furnish Landlord certificates evidencing that all required insurance is in force
and providing that such insurance may not be cancelled or changed without at
least thirty (30) days prior written notice to Landlord and Tenant (unless such
cancellation is due to nonpayment of premiums, in which event ten (10) days’
prior notice shall be provided).  If Tenant shall fail to deliver any
certificate or renewal certificate to Landlord required under this Lease within
the prescribed time period or if any such policy shall be canceled or modified
during the Lease Term without Landlord’s consent, Landlord may obtain such
insurance, in which case Tenant shall reimburse Landlord, as Additional Rent,
for 110% of the cost of such insurance within ten (10) days after receipt of a
statement of the cost of such insurance.
 
   7.09 (b)  Tenant shall maintain all insurance required under this Lease with
insurers having a Best’s Insurance Reports rating of A- X or better.
  
   7.09 (c)  Notwithstanding anything to the contrary set forth herein, Landlord
and Tenant, on behalf of themselves and their insurers, each hereby waive any
and all rights of recovery against the other, the officers, members, partners,
employees, agents, or representatives of the other and the officers, members,
partners, employees, agents or representatives of each of the foregoing, for
loss of or damage to its property or the property of others under its control,
if such loss or damage shall be covered by any insurance policy in force
(whether or not described in this Lease) at the time of such loss or damage, or
required to be carried under this Article Seven, EVEN IF SUCH LOSS OR DAMAGE IS
CAUSED BY THE NEGLIGENCE OF THE RELEASED PARTY.  Landlord and its agents,
employees and contractors shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Property from any
cause whatsoever, INCLUDING WITHOUT LIMITATION, DAMAGE CAUSED IN BY THE
CONCURRENT NEGLIGENCE (BUT NOT THE SOLE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OF LANDLORD OR ITS AGENTS, EMPLOYEES OR CONTRACTORS. All property
insurance carried by either party shall contain a waiver of subrogation against
the other party to the extent such right shall have been waived by the insured
party prior to the occurrence of loss or injury.
 
 
8

--------------------------------------------------------------------------------

 
 
                    7.09 (d)  Tenant shall comply with all applicable laws and
ordinances, all orders and decrees of court and all requirements of other
governmental authority and shall not directly or indirectly make any use of the
Premises which may thereby be prohibited or be dangerous to person or property
or which may jeopardize any insurance coverage, or may increase the cost of
insurance or require additional insurance coverage.
 
7.10           Indemnity.  To the fullest extent permitted by law, Tenant hereby
waives all claims against Landlord, its agents, advisors, employees, members,
officers, directors, partners, trustees, beneficiaries and shareholders (each a
“Landlord Party”) and the agents, advisors, employees, members, officers,
directors, partners, trustees, beneficiaries and shareholders of each Landlord
Party (collectively “the Indemnitees”) for damage to any property or injury to
or death of any person in, upon or about the Premises or the Property arising at
any time and from any cause, and Tenant shall hold Indemnitees harmless from and
defend Indemnitees from and against all claims, liabilities, judgments, demands,
causes of action, losses, damages, costs and expenses including reasonable
attorney’s fees for damage to any property or injury to or death of any person
arising in or from (i) the use or occupancy of the Premises by Tenant or persons
claiming under Tenant, EVEN IF CAUSED BY THE CONCURRENT NEGLIGENCE (BUT NOT THE
SOLE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF LANDLORD, ITS
AGENTS, EMPLOYEES OR CONTRACTORS, or (ii) arising from the negligence or willful
misconduct of Tenant, its employees, agents, contractors, or invitees in, upon
or about the Property, or (iii) arising out of any breach or default by Tenant
under this Lease.  The foregoing shall include investigation costs and expenses
incurred by Landlord in connection with any claim or demand made under this
Section.  The provisions of this Section 7.10 shall survive the expiration or
termination of this Lease with respect to any damage, injury, or death occurring
prior to such time.
 
ARTICLE EIGHT - OUTSIDE AREAS
 
8.01           Outside Areas.  As used in this Lease, “Outside Areas” shall mean
all areas within the Property which are outside the building envelope,
including, but not limited to, parking areas, driveways, sidewalks, access
roads, landscaping, and planted areas.
 
8.02           Use of Outside Areas.  Tenant shall have the exclusive right to
use the Outside Areas for the purposes intended, subject to such reasonable
rules and regulations (“Rules and Regulations”) as Landlord may establish or
modify from time to time and as initially set forth in Exhibit C.  Tenant shall
abide by all such Rules and Regulations and shall use its best efforts to cause
others who use the Outside Areas with Tenant’s express or implied permission to
abide by Landlord’s Rules and Regulations.  At any time, Landlord may close any
Outside Areas to perform any acts in the Outside Areas as, in Landlord’s
reasonable judgment, are desirable to maintain or improve the Property and
during any such closure, Landlord shall use commercially reasonable efforts not
to materially interfere with Tenant’s business operations.
 
8.03           Vehicle Parking.  Tenant shall be entitled to use the Parking
Spaces Allocated to Tenant without paying any additional Rent.  Tenant’s parking
shall not be reserved and shall be limited to vehicles no larger than standard
size automobiles or pickup utility vehicles.  Tenant shall not cause large
trucks or other large vehicles to be parked within the Property or on the
adjacent public streets except in accordance with the Rules and
Regulations.  Parking shall be at Tenant’s risk and Landlord shall not be
responsible for any damage or theft to vehicles parking at the
Property.  Landlord shall not be responsible for policing the parking
areas.  Vehicles shall be parked only in striped parking spaces and not in
driveways or other locations not specifically designated for
parking.  Handicapped spaces shall only be used by those legally permitted to
use them.  Tenant shall not park at any time more vehicles in the parking area
than the number of Parking Spaces Allocated to Tenant.
 
 
9

--------------------------------------------------------------------------------

 
 
8.04           Outside Area Maintenance.  Subject to Articles Eleven and Twelve,
Landlord shall maintain the Outside Areas in good order, condition, and
repair.  Outside Area Maintenance expenses (“Outside Maintenance Expenses”) are
all costs and expenses associated with the operation and maintenance of the
Outside Areas and the repair and maintenance of the heating, ventilation, air
conditioning, plumbing, electrical, utility, and safety systems (to the extent
not performed by Tenant), including, but not limited to, the
following:  gardening and landscaping; snow removal; utility, water and sewage
services for the Outside Areas; maintenance of signs (other than tenants’
signs); worker’s compensation insurance; personal property taxes; rentals or
lease payments paid by Landlord for rented or leased personal property used in
the operation or maintenance of the Outside Areas; fees for required licenses
and permits; routine maintenance and repair of roof membrane, flashings,
gutters, downspouts, roof drains, skylights and waterproofing; maintenance of
paving (including sweeping, striping, repairing, resurfacing, and repaving);
amounts paid pursuant to covenants, declarations, restrictions or easement
agreements; general maintenance; painting; lighting; cleaning; refuse removal;
security and similar items; exterior painting and a property management fee (not
to exceed two percent (2%) of the gross revenues of the Property for the
calendar year).  Landlord may cause any or all of such services to be provided
by third parties and the cost of such services shall be included in Outside
Maintenance Expenses.  With respect to any Outside Maintenance Expenses which
are included for the benefit of the Property and other property, Landlord shall
make a reasonable allocation of such cost between the Property and such other
property.  Outside Maintenance Expenses shall not include:  (a) the cost of
capital repairs and replacements, provided, however, that the annual
depreciation (based on the useful life of the item under generally accepted
accounting principles) of any such capital repair or replacement to the Outside
Areas or the heating, ventilating, air-conditioning, plumbing, electrical,
utility and safety systems serving the Property shall be included in the Outside
Maintenance Expenses each year during the term of this Lease; (b) the cost of
capital improvements, provided, however, that the annual depreciation (based on
the useful life of the item under generally accepted accounting principles) of
any capital improvement undertaken to reduce Outside Maintenance Expenses
(provided such inclusion within Outside Maintenance Expenses shall be limited to
the amount of savings actually realized) or made in order to comply with legal
requirements enacted or becoming applicable to the Building or the Property
after the execution of this Lease shall be included in Outside Maintenance
Expenses each year during the term of this Lease, (c) depreciation or
amortization except as permitted herein; (d) loan payments; (e) advertising and
promotional costs; (f) costs incurred in connection with the original
construction of the Building or Premises and accompanying site improvements; (g)
expenses resulting from the gross negligence of Landlord, its agents, servants
or employees; (h) legal fees, space planners’ fees, real estate brokers’ leasing
commissions, advertising expenses, marketing expenses and promotional expenses
incurred in connection with the Building; (i) costs for which Landlord is
reimbursed from any source other than Tenant; (j) any reserves; (k) Landlord’s
general, administrative and overhead expenses, as the same are distinguished
from the costs of operation of the Premises, the Building or the Property,
including company accounting and legal matters; (l) costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Property; (m) costs (including attorney’s fees and costs of settlement
judgments and payments in lieu thereof) arising from claims, disputes or
potential disputes in connection with potential or actual claims, litigation or
arbitrations regarding Landlord and/or the Building; (n) the wages and benefits
of any employee who does not devote substantially all of his or her time to the
Property, unless such wages and benefits are allocated to reflect the actual
time spent on operating and managing the Property vis-à-vis time spent on
matters unrelated to operating and managing the Property; (o) amounts paid as
ground rental by Landlord; (p) costs incurred by Landlord due solely to the
violation by Landlord or any law; (q) repairs or other work needed because of
fire, windstorm, or other casualty or cause insured against by Landlord, except
for a commercially reasonable deductible; (r) except for any such costs related
to general maintenance and repair of the Property, any costs incurred to test,
survey, cleanup, contain, abate, remove or otherwise remedy hazardous wastes
(including asbestos-containing materials) from the Building to the extent such
costs do not result from Tenant’s use or occupancy of the Premises; (s)
penalties, fines, late payment charges, or interest incurred as a result of the
late payment of any property tax, operating expense or other cost or expense
related to the ownership or operation of the Building, including mortgages, and
(t) any income, franchise, ad valorem or other taxes imposed on Landlord or the
Property.
 
 
10

--------------------------------------------------------------------------------

 
 
8.05           Tenant’s Payment of Outside Maintenance Expenses.  Tenant shall
pay Tenant’s Pro Rata Share of all Outside Maintenance Expenses in accordance
with Section 4.02.  Notwithstanding the foregoing, during the initial Lease
Term, for purposes of computing Tenant’s Pro Rata Share of Outside Maintenance
Expenses, commencing with Fiscal Year 2015, the Controllable Outside Maintenance
Expenses (hereinafter defined) shall not increase by more than 7% per Fiscal
Year on a compounding and cumulative basis over the course of the Lease
Term.  In other words, Controllable Outside Maintenance Expenses for calendar
year 2015 shall not exceed 107% of the Controllable Outside Maintenance Expenses
for calendar year 2014.  Controllable Outside Maintenance Expenses for calendar
year 2016 shall not exceed 107% of the limit on Controllable Outside Maintenance
Expenses for calendar year 2015, etc.  By way of illustration, if Controllable
Outside Maintenance Expenses were $1.00 per square foot for calendar year 2014,
then Controllable Outside Maintenance Expenses for calendar year 2015 shall not
exceed $1.07 per square foot, and Controllable Outside Maintenance Expenses for
calendar year 2016 shall not exceed $1.1449 per square foot.  “Controllable
Outside Maintenance Expenses” shall mean all Outside Maintenance Expenses
exclusive of the cost of taxes, insurance, utilities, employment costs based
upon the minimum wage (including benefits), the property management fee (not to
exceed two percent (2%) of gross revenues of the Property for the calendar
year), any costs Landlord is required to incur to comply with any rule, code,
law, regulation, or ordinance adopted or promulgated after the Lease
Commencement Date (or new or different interpretations of any of the foregoing
adopted or promulgated after the Lease Commencement Date) of any governmental
authority or agency with jurisdiction over the Property, or any expense increase
arising from the unionization of any service rendered to the Property.
 
ARTICLE NINE - USE OF PREMISES
 
9.01           Permitted Uses.  Tenant may use the Premises only for the
Permitted Uses.
 
9.02           Manner of Use.  Tenant shall not cause or permit the Premises to
be used in any way which shall constitute a violation of any law, ordinance,
restrictive covenants, governmental regulation or order or which shall
constitute a nuisance or waste.  Tenant shall obtain and pay for all permits
(excluding a certificate of occupancy which shall be obtained pursuant to the
Work Letter) and shall promptly take all actions necessary to comply with all
applicable statutes, ordinances, notes, regulations, orders, covenants,
restrictions and requirements, including without limitation, the Occupational
Safety and Health Act and the Americans With Disabilities Act of 1990 (49 U.S.C.
Section 12101 et seq.) and regulations and guidelines promulgated thereunder, as
all of the same may be amended from time to time (collectively, the “ADA”), with
reference to the use, condition, configuration or occupancy of the
Premises.  Tenant further acknowledges and agrees that, except as may otherwise
be specifically provided below, Tenant accepts the Premises and the Property in
“as is” condition; provided, however, Landlord shall be responsible for
compliance with the ADA in connection with the construction of the improvements
by Landlord pursuant to Exhibit D.  Landlord is making no representation or
warranty as to whether the Premises or the Property as of the date of this Lease
conform to the requirements of the ADA.  Tenant has previously provided Landlord
with the Manufacturer’s Safety Data Sheets (“MSDS”) for Hazardous Materials
Tenant intends to use the Premises, and Landlord approves all such Hazardous
Materials for which it has received a MSDS.
 
 
11

--------------------------------------------------------------------------------

 
 
9.03           Hazardous Materials.  Tenant covenants, represents and warrants
that it will not use or store any Hazardous Materials on or about the Premises
without obtaining Landlord’s prior written consent.  If Tenant wishes to use or
store any Hazardous Materials on or about the Premises, prior to doing so,
Tenant shall also complete and deliver to Landlord Landlord’s form of Hazardous
Materials Disclosure Certificate; provided that Tenant shall not be required to
submit the Hazardous Materials Disclosure Certificate for Tenant’s storage and
distribution of sealed batteries typically used in fire alarm panels, security
panels and small computer UPS systems for which Tenant has provided a MSDS.
 
As used in this Lease, the term “Hazardous Material” shall mean any flammable
items, explosives, radioactive materials, oil, hazardous or toxic substances,
material or waste or related materials, including any substances defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials” or “toxic substances” now or subsequently regulated under
any applicable federal, state or local laws or regulations, including without
limitation petroleum-based products, paints, solvents, lead, cyanide, DDT,
printing inks, acids, pesticides, ammonia compounds and other chemical products,
asbestos, PCBs and similar compounds, and including any different products and
materials which are subsequently found to have adverse effects on the
environment or the health and safety of persons.  Tenant shall not cause or
permit any Hazardous Material to be generated, produced, brought upon, used,
stored, treated or disposed of in or about the Property by Tenant, its agents,
employees, contractors, sublessees or invitees without (a) the prior written
consent of Landlord, and (b) complying with all applicable Federal, State and
Local laws or ordinances pertaining to the transportation, storage, use or
disposal of such Hazardous Materials, including but not limited to obtaining
proper permits.  Landlord shall be entitled to take into account such other
factors or facts as Landlord may reasonably determine to be relevant in
determining whether to grant or withhold consent to Tenant’s proposed activity
with respect to Hazardous Material.  In no event, however, shall Landlord be
required to consent to the installation or use of any storage tanks on the
Property.
 
If Tenant’s transportation, storage, use or disposal of Hazardous Materials on
the Premises results in the contamination of the soil or surface or ground water
or loss or damage to person(s) or property, then Tenant agrees to:  (a) notify
Landlord immediately of any contamination, claim of contamination, loss or
damage, (b) after consultation with the Landlord, clean up the contamination in
full compliance with all applicable statutes, regulations and standards and (c)
indemnify, defend and hold Landlord harmless from and against any claims, suits,
causes of action, costs and fees, including attorney’s fees and costs, arising
from or connected with any such contamination, claim of contamination, loss or
damage.  Tenant agrees to fully cooperate with Landlord and provide such
documents, affidavits and information as may be requested by Landlord (i) to
comply with any environmental law, (ii) to comply with the request of any
lender, purchaser or tenant, and/or (iii) for any other reason deemed necessary
by Landlord in its reasonable discretion.  Tenant shall notify Landlord promptly
in the event of any spill or other release of any Hazardous Material at, in, on,
under or about the Premises which is required to be reported to a governmental
authority under any environmental law, will promptly forward to Landlord copies
of any notices received by Tenant relating to alleged violations of any
environmental law and will promptly pay when due any fine or assessment against
Landlord, Tenant or the Premises relating to any violation of an environmental
law during the term of this Lease.  If a lien is filed against the Premises by
any governmental authority resulting from the need to expend or the actual
expending of monies arising from an act or omission, whether intentional or
unintentional, of Tenant, its agents, employees or invitees, or for which Tenant
is responsible, resulting in the releasing, spilling, leaking, leaching,
pumping, emitting, pouring, emptying or dumping of any Hazardous Material into
the waters or onto land located within or without the State where the Premises
is located, then Tenant shall, within thirty (30) days from the date that Tenant
is first given notice that such lien has been placed against the Premises (or
within such shorter period of time as may be specified by Landlord if such
governmental authority has commenced steps to cause the Premises to be sold
pursuant to such lien) either (i) pay the claim and remove the lien, or (ii)
furnish a cash deposit, bond, or such other security with respect thereto as is
satisfactory in all respects to Landlord and is sufficient to effect a complete
discharge of such lien on the Premises. Landlord shall have the right, but not
the obligation, without in any way limiting Landlord’s other rights and remedies
under this Lease, to enter upon the Premises, or to take such other actions as
it deems necessary or advisable, to investigate, clean up, remove or remediate
any Hazardous Materials or contamination by Hazardous Materials present on, in,
at, under or emanating from the Premises or the Property in violation of
Tenant’s obligations under this Lease or under any laws regulating Hazardous
Materials.  Notwithstanding any other provision of this Lease, Landlord shall
have the right, at its election, in its own name or as Tenant’s agent, to
negotiate, defend, approve and appeal, at Tenant’s expense, any action taken or
order issued by any governmental agency or authority with any governmental
agency or authority against Tenant, Landlord or the Premises or Property
relating to any Hazardous Materials or under any related law or the occurrence
of any event or existence of any condition that would cause a breach of any of
the covenants set forth in this Section 9.03. Prior to or promptly after the
expiration or termination of this Lease, Landlord may require an environmental
audit of the Premises by a qualified environmental consultant.  If such audit
discloses any contamination caused by Tenant or its agents, employees or
contractors, Tenant shall pay the costs of such an environmental audit and
shall, at it sole cost and expense, take all actions recommended in such audit
to remediate any environmental conditions.  The provisions of this Section 9.03
shall survive the expiration or earlier termination of this Lease.
 
 
12

--------------------------------------------------------------------------------

 
 
9.04           Signs and Auctions.  Tenant shall not place any signs on the
Property without Landlord’s prior written consent, which consent shall not be
unreasonably withheld.  Tenant shall not conduct or permit any auctions or
sheriff’s sales at the Property.
 
9.05           Landlord’s Access.  Landlord or its agents may enter the Premises
at all reasonable times to show the Premises to potential buyers, investors or
tenants or other parties; to do any other act or to inspect and conduct tests in
order to monitor Tenant’s compliance with all applicable environmental laws and
all laws governing the presence and use of Hazardous Material; or for any other
purpose Landlord deems necessary.  Landlord shall give Tenant prior notice
(which may be oral) of such entry, except in the case of an emergency, in which
event Landlord shall make reasonable efforts to notify Tenant.  Landlord will
use commercially reasonable efforts to minimize any interference with Tenant’s
business operations in connection with such entry.  Landlord may place customary
“For Sale” or “For Lease” signs on the Premises.
 
ARTICLE TEN - CONDITION AND MAINTENANCE OF PREMISES
 
10.01         Existing Conditions.  Except as provided in the Work Letter
attached hereto as Exhibit D, if applicable, Tenant shall accept the Property
and the Premises in their condition as of the execution of the Lease, subject to
all recorded matters, laws, ordinances, and governmental regulations and
orders.  Except as provided herein, Tenant acknowledges that neither Landlord
nor any agent of Landlord has made any representation as to the condition of the
Property or the suitability of the Property for Tenant’s intended use.  Tenant
represents and warrants that Tenant has made its own inspection of and inquiry
regarding the condition of the Property and is not relying on any
representations of Landlord or any Broker with respect thereto.
 
10.02         Exemption of Landlord from Liability.  Tenant shall insure its
personal property under a causes of loss – special form full replacement cost
property insurance policy as provided in Section 7.04.  Landlord shall not be
liable for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant’s
employees, invitees, customers or any other person or about the Property,
whether such damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising in or about
Property, or from other sources or places; or (d) any act or omission of any
other tenant of the Property.  Tenant shall give Landlord prompt notice upon the
occurrence of any accident or casualty at the Premises.
 
 
13

--------------------------------------------------------------------------------

 
 
10.03         Landlord’s Obligations.  Subject to the provisions of Article
Eleven (Damage or Destruction) and Article Twelve (Condemnation), and except for
damage caused by any act or omission of Tenant, or Tenant’s employees, agents,
contractors or invitees, Landlord shall, as a component of Outside Maintenance
Expenses (not to exceed $2,500.00 per calendar year), keep the foundation, roof,
electric and plumbing lines up to the point of connection with the Building,
Building sprinkler system, structural components and exterior walls of the
improvements on the Property in good order, condition and repair; provided that
the cost of any roof replacement and/or structural repairs shall be paid by
Landlord and shall not be included in Outside Maintenance Expenses.  However,
Landlord shall not be obligated to maintain or repair windows, doors, plate
glass or the surfaces of walls.  Tenant shall promptly report in writing to
Landlord any defective condition known to it which Landlord is required to
repair.  Further, Landlord shall at its expense make all necessary repairs and
replacements to any portion of the Initial Improvements performed pursuant to
Exhibit D arising from defects in materials and/or workmanship so long as Tenant
gives Landlord written notice thereof on or before the first anniversary of the
Lease Commencement Date.  Tenant hereby waives the benefit of any present or
future law which provides Tenant the right to repair the Premises or Property at
Landlord’s expense or to terminate this Lease because of the condition of the
Property or Premises.
 
10.04         Tenant’s Obligations.
 
                      10.04 (a)  Repair and Maintenance.  Except as provided in
Section 10.03, Article Eleven (Damage or Destruction) and Article Twelve
(Condemnation), Tenant shall keep all portions of the Premises, including,
without limitation, plumbing, restrooms, lighting, man doors, dock doors,
levelers, shelters, seals and bumpers (if any), windows, floors, fire/life
safety systems, air rotation equipment and electrical items, in a clean and
orderly condition and good repair.  Tenant shall arrange and pay for its own
janitorial service, trash removal, security system, telecommunication systems,
and any and all other services that Tenant desires.  Tenant shall enter into a
preventative maintenance contract with a reputable HVAC service company, such
contract and contractor to be approved by Landlord, to provide for routine
maintenance of the HVAC systems serving the Premises.  If any portion of the
Premises or any system or equipment in the Premises which Tenant shall be
obligated to repair cannot be fully repaired or restored, Tenant shall promptly
replace such portion of the Premises or system or equipment, regardless of
whether the benefit of such replacement extends beyond the Lease Term.  Landlord
shall have the right, upon written notice to Tenant, to undertake the
responsibility for maintenance of the heating and air conditioning system at
Tenant’s expense.  Landlord shall, at Tenant’s expense, repair any damage to the
portions of the Property Landlord shall be required to maintain caused by
Tenant’s acts or omissions.  Notwithstanding the foregoing, provided that Tenant
maintains the required maintenance service contract for the HVAC systems serving
the Premises as required herein, and except for any repairs or replacements
necessitated by any action or inaction of Tenant or its agents, employees,
invitees, licensees, or visitors, Landlord and Tenant agree that Tenant’s
obligations for repairs or replacements to the HVAC units existing and serving
the Premises as of the date of this Lease shall not exceed $1,000.00, per unit
per occurrence, during the initial Lease Term (it being agreed that the cap on
Tenant’s obligations for repair and maintenance shall not apply to any HVAC
units installed by Tenant or any replacement HVAC units installed in replacement
of any HVAC unit existing on the date of this Lease).  In the event such repair
or replacement cost for a particular unit exceeds $1,000.00 per any one
occurrence, Landlord shall, at its sole discretion, elect to repair or replace
such unit(s).  If Tenant fails to maintain the required maintenance service
contract in effect at any time during the Lease Term, Landlord’s obligation to
pay for any repair or replacement of any HVAC unit shall terminate and be of no
force or effect.  Upon request by Landlord, Tenant shall provide Landlord with
copies of invoices and evidence of payment of all repair costs for the HVAC
systems serving the Premises.
 
 
14

--------------------------------------------------------------------------------

 
 
                      10.04 (b) Tenant’s Expense.  Tenant shall fulfill all of
Tenant’s obligations under this Section 10.04 at Tenant’s sole expense.  If
Tenant shall fail to maintain, repair or replace the Premises as required by
this Section 10.04, Landlord may, upon ten (10) days’ prior notice to Tenant
(except that no notice shall be required in the case of an emergency), enter the
Premises and perform such maintenance or repair (including replacement, as
needed) on behalf of Tenant.  In such case, Tenant shall reimburse Landlord for
all costs reasonably incurred in performing such maintenance, repair or
replacement immediately upon demand.
 
10.05         Alterations, Additions, and Improvements.
 
                      10.05 (a)  Tenant’s Work.  Tenant shall not make any
installations, alterations, additions, or improvements  in or to the Premises,
including, without limitation, any apertures in the walls, partitions, ceilings
or floors, without on each occasion obtaining the prior written consent of
Landlord.  Any such work so approved by Landlord shall be performed only in
accordance with plans and specifications therefor reasonably approved by
Landlord.  However, Landlord’s consent shall not be required for any proposed
installations, alterations, additions, or improvements that satisfy all of the
following criteria (“Permitted Alterations”): (1) is not visible from the
exterior of the Premises or Building; (2) will not affect the systems or
structure of the Building; (3) does not require a building permit; and (4) will
not, in the aggregate, cost more than $10,000.00.  Further, installation and
reconfiguration of racking in the Premises shall not require Landlord’s
consent.  Except for the requirement of obtaining Landlord’s prior written
consent and the requirement of delivering plans to the Landlord, Permitted
Alterations shall otherwise be subject to all the other provisions of this
Section 10.05.  Tenant shall procure at Tenant’s sole expense all necessary
permits and licenses before undertaking any work on the Premises and shall
perform all such work in a good and workmanlike manner employing materials of
good quality and so as to conform with all applicable zoning, building, fire,
health and other codes, regulations, ordinances and laws and with all applicable
insurance requirements. If requested by Landlord, Tenant shall furnish to
Landlord prior to commencement of any such work a bond or other security
acceptable to Landlord assuring that any work by Tenant will be completed in
accordance with the approved plans and specifications and that all
subcontractors will be paid.  Tenant shall employ for such work only contractors
reasonably approved by Landlord and shall require all contractors employed by
Tenant to carry worker’s compensation insurance in accordance with statutory
requirements and commercial general liability insurance covering such
contractors on or about the Premises with a combined single limit not less than
$3,000,000 and shall submit certificates evidencing such coverage to Landlord
prior to the commencement of such work.  Tenant shall indemnify and hold
harmless Landlord from all injury, loss, claims or damage to any person or
property occasioned by or growing out of such work.  Landlord may inspect the
work of Tenant at reasonable times and given notice of observed defects. Upon
completion of any such work, Tenant shall provide Landlord with “as built”
plans, copies of all construction contracts and proof of payment for all labor
and materials.
 
                      10.05 (b)  No Liens.  Tenant shall pay when due all claims
for labor and material furnished to the Premises and shall at all times keep the
Property free from liens for labor and materials.  Tenant shall give Landlord at
least twenty (20) days’ prior written notice of the commencement of any work on
the Premises, regardless of whether Landlord’s consent to such work is
required.  Landlord may record and post notices of non-responsibility on the
Premises.
 
 
15

--------------------------------------------------------------------------------

 
 
10.06         Condition upon Termination.  Upon the expiration or termination of
this Lease, Tenant shall surrender the Premises to Landlord broom clean and in
the condition which Tenant shall have been required to maintain the Premises
under this Lease with the heating, ventilation, air-conditioning, plumbing,
electrical systems, lighting, man doors, dock doors, levelers, shelters, seals
and bumpers (if any), windows, floors, fire/life safety systems, air rotation
equipment and electrical items serving the Premises in operating
condition.  Tenant shall not be obligated to repair any damage which Landlord is
required to repair under Article Eleven (Damage or Destruction).  Landlord may
require Tenant to remove any alterations, additions or improvements (whether or
not made with Landlord’s consent) and all phone and data cabling installed by or
on behalf of Tenant (whether such cabling is located within or outside of the
Premises) prior to the expiration of the Lease and repair any damaged caused by
such removal, all at Tenant’s expense; provided that Tenant shall not be
required to remove the Initial Improvements installed pursuant to Exhibit
D.  With respect to any alterations, additions or improvements which require
Landlord’s approval, at the time of such approval Landlord shall specify if
Tenant shall not be required to remove the same, and such items shall become
Landlord’s property and shall be surrendered to Landlord upon the expiration or
earlier termination of the Lease, except that Tenant may remove any of Tenant’s
machinery or equipment which can be removed without damage to the
Property.  Tenant shall repair, at Tenant’s expense, any damage to the Property
caused by the removal of any such machinery or equipment.  In no event, however,
shall Tenant remove any of the following materials or equipment (which shall be
deemed Landlord’s property), without Landlord’s prior written consent; unless
the same shall have been installed by Tenant at its expense: any power wiring or
power wiring panels; lighting or lighting fixtures; wall coverings; drapes,
blinds or other window coverings; carpets or other floor coverings; heaters, air
conditioners or any other heating or air conditioning equipment; fencing or
security gates; or other similar building operating equipment.
 
ARTICLE ELEVEN - DAMAGE OR DESTRUCTION
 
11.01         Damage to Premises.
 
                    11.01 (a)  If the Premises shall be destroyed or rendered
untenantable, either wholly or in part, by fire or other casualty (“Casualty”),
Tenant shall immediately notify Landlord in writing upon the occurrence of such
Casualty.  In the event of any Casualty, Landlord shall notify Tenant within 60
days after such damage as to the amount of time Landlord reasonably estimates it
will take to restore the Premises (the “Repair Estimate”).  If the restoration
time is estimated to exceed 210 days, either Landlord or Tenant may elect to
terminate this Lease upon written notice to the other party given no later than
30 days after Tenant’s receipt of the Repair Estimate.  If neither party elects
to terminate this Lease, Landlord shall repair the damage caused by such
casualty and restore the Premises to its former condition (excluding Tenant’s
fixtures, equipment and alterations made by Tenant after the Lease Commencement
Date) within the time reasonably necessary to do so, in which case this Lease
shall remain in full force and effect.
 
                    11.01 (b)  If the casualty to the Premises shall occur
during the last six (6) months of the Lease Term and the damage shall be
estimated by Landlord to require more than thirty (30) days to repair, either
Landlord or Tenant may elect to terminate this Lease as of the date the casualty
shall have occurred, regardless of the sufficiency of any insurance
proceeds.  The party electing to terminate this Lease shall give written
notification to the other party of such election within ten (10) days after
Tenant’s notice to Landlord of the occurrence of the casualty.
 
 
16

--------------------------------------------------------------------------------

 
 
11.02         Temporary Reduction of Rent.  If the Property shall be destroyed
or damaged by casualty and this Lease is not terminated pursuant to the
provisions of this Article Eleven, any Rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant’s use of the Premises shall be impaired.  Except for such
possible reduction in Base Rent, insurance premiums and Taxes, Tenant shall not
be entitled to any compensation, reduction or reimbursement from Landlord as a
result of any damage, destruction, repair, or restoration of the Property.
 
11.03         Waiver.  Tenant waives the protection of any statute, code or
judicial decision which shall grant a tenant the right to terminate a lease in
the event of the damage or destruction of the leased property and the provisions
of this Article Eleven shall govern the rights and obligations of Landlord and
Tenant in the event of any damage or destruction of or  to the Property.
 
ARTICLE TWELVE - CONDEMNATION
 
12.01         Condemnation.  If any portion of the floor area of the Premises or
more than fifteen percent (15%) of the parking on the Property shall be taken by
eminent domain such that Tenant is unable to conduct its business in a manner
reasonably comparable to the manner it was conducted prior to such taking,
either Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering notice to the other within
ten (10) days after receipt of written notice of such taking (or in the absence
of such notice, within ten (10) days after the condemning authority shall take
title or possession).  If neither Landlord nor Tenant shall terminate this
Lease, this Lease shall remain in effect as to the portion of the Premises not
taken, except that the Base Rent shall be reduced in a fair and equitable
manner.  If this Lease shall be terminated, any condemnation award or payment
shall be distributed to the Landlord.  Tenant shall have no claim against
Landlord for the value of the unexpired lease term or otherwise, but Tenant
shall be entitled to make a claim with the condemning authority for its moving
expenses.
 
ARTICLE THIRTEEN - ASSIGNMENT AND SUBLETTING
 
13.01         Landlord’s Consent Required.  Except as provided in Section 13.04
below, no portion of the Premises or of Tenant’s interest in this Lease shall be
acquired by any other person or entity, whether by sale, assignment, mortgage,
sublease, transfer, operation of law, or act of Tenant, without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  Landlord shall have the right to grant or withhold its consent as
provided in Section 13.05 below.  Any attempted transfer without consent shall
be void and shall constitute a non curable breach of this Lease.
 
13.02         No Release of Tenant.  No assignment or transfer shall release
Tenant or change Tenant’s primary liability to pay the Rent and to perform all
other obligations of Tenant under this Lease.  Landlord’s acceptance of Rent
from any other person shall not be a waiver of any provision of this Article
Thirteen.  Consent to one transfer shall not be deemed a consent to any
subsequent transfer or a waiver of the obligation to obtain consent on
subsequent occasions.  If Tenant’s assignee or transferee shall default under
this Lease, Landlord may proceed directly against Tenant without pursuing
remedies against the assignee or transferee. Landlord may consent to subsequent
assignments or modifications of this Lease by Tenant’s transferee without
notifying Tenant or obtaining its consent, and such action shall not release
Tenant from any of its obligations or liabilities under this Lease as so
assigned or modified.
 
13.03         Offer to Terminate.  Except with respect to a Permitted Transfer
(defined below), if Tenant shall desire to assign this Lease or sublease all or
any part of the Premises, Tenant shall offer to Landlord in writing, the right
to terminate this Lease as of the date specified in the offer.  If Landlord
shall elect in writing to accept the offer to terminate within fifteen (15) days
after receipt of notice of the offer, this Lease shall terminate as of the date
specified in such offer and all the terms and provisions of this Lease governing
termination shall apply.  If Landlord shall not so elect, Tenant shall then
comply with the provisions of this Article Thirteen applicable to such
assignment of sublease.
 
 
17

--------------------------------------------------------------------------------

 
 
13.04         Permitted Transfer.  Notwithstanding the foregoing, Tenant may
assign its entire interest under this Lease or sublet all or any portion of the
Premises (i) to any entity controlling or controlled by or under common control
with Tenant or (ii) to any successor to Tenant by purchase, merger,
consolidation or reorganization (hereinafter, collectively, referred to as
“Permitted Transfer”) without the consent of Landlord, provided: (1) Tenant is
not in default under this Lease; (2) if such proposed transferee is a successor
to Tenant by purchase, said proposed transferee shall acquire all or
substantially all of the stock or assets of Tenant’s business or, if such
proposed transferee is a successor to Tenant by merger, consolidation or
reorganization, the continuing or surviving entity shall own all or
substantially all of the assets of Tenant; (3) with respect to a Permitted
Transfer to a proposed transferee described in clause (ii), such proposed
transferee shall have a tangible net worth which is at least equal to the
greater of Tenant’s tangible net worth at the date of this Lease or Tenant’s
tangible net worth as of the day prior to the proposed purchase, merger,
consolidation or reorganization as evidenced to Landlord’s reasonable
satisfaction; and (4) Tenant shall give Landlord written notice at least ten
(10) days prior to the effective date of the proposed purchase, merger,
consolidation or reorganization.
 
13.05         Landlord’s Consent.  Tenant’s request for consent under Section
13.01 shall set forth the details of the proposed sublease, assignment or
transfer, including the name, business and financial condition of the
prospective transferee, financial details of the proposed transaction (e.g., the
term of and the rent and security deposit payable under any proposed assignment
or sublease), and any other information Landlord deems relevant.  Landlord shall
have the right to withhold consent, reasonably exercised, or to grant consent,
based on the following factors: (i) the business of the proposed assignee or
subtenant and the proposed use of the Premises; (ii) the net worth and financial
condition of the proposed assignee or subtenant; (iii) Tenant’s compliance with
all of its obligations under this Lease; and (iv) such other factors as Landlord
may reasonably deem relevant.  If Tenant shall assign or sublease, other than
pursuant to a Permitted Transfer, the following shall apply: Tenant shall pay to
Landlord as Additional Rent fifty percent (50%) of the Proceeds (defined below)
on such transaction (such amount being Landlord’s Share) as and when received by
Tenant, unless Landlord shall give notice to Tenant and the assignee or
subtenant that Landlord’s Share shall be paid by the assignee or subtenant to
Landlord directly.  Proceeds shall mean (a) all rent and all fees and other
consideration paid for or in respect of the assignment or sublease, including
fees under any collateral agreements less (b) the rent and other sums payable
under this Lease (in the case of a sublease of less than all of the Premises,
allocable to the subleased premises) and all costs and expenses directly
incurred by Tenant in connection with the execution and performance of such
assignment or sublease for reasonable real estate broker’s commissions and
reasonable costs of renovation or construction of tenant improvements required
under such assignment or sublease.  Tenant shall be entitled to recover such
reasonable costs and expenses before Tenant shall be obligated to pay Landlord’s
Share to Landlord.  Tenant shall provide Landlord a written statement certifying
all amounts to be paid from any assignment or sublease of the Premises within
thirty (30) days after the transaction shall be signed and from time to time
thereafter on Landlord’s request, and Landlord may inspect Tenant’s books and
records to verify the accuracy of such statement.  On written request, Tenant
shall promptly furnish to Landlord copies of all the transaction documentation,
all of which shall be certified by Tenant to be complete, true and
correct.  Tenant shall promptly reimburse Landlord for all legal costs and
expenses incurred by Landlord in connection with a request for a sublease or
assignment of this Lease.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE FOURTEEN - DEFAULTS AND REMEDIES
 
14.01          Covenants and Conditions.  Tenant’s performance of each of
Tenant’s obligations under this Lease is a condition as well as a
covenant.  Tenant’s right to continue in possession of the Premises is
conditioned upon such performance.  Time is of the essence in the performance by
Tenant of all covenants and conditions.
 
14.02           Defaults.  Each of the following shall be an event of default
under this Lease:
 
                       14.02 (a)  Intentionally omitted;
 
                      14.02 (b)  Tenant shall fail to pay Rent or any other sum
payable under this Lease within five (5) days after it is due; provided that the
first two (2) such failures during any calendar year during the Lease Term shall
not be an event of default if Tenant pays the amount due within five (5) days
after Tenant’s receipt of written notice from Landlord that such payments were
not made when due;
 
                       14.02 (c)  Tenant shall fail to perform any of Tenant’s
other obligations under this Lease and such failure shall continue for a period
of fifteen (15) days after notice from Landlord; provided that if more than
fifteen (15) days shall be required to complete such performance, Tenant shall
not be in default if Tenant shall commence such performance within the fifteen
(15) day period and shall thereafter diligently pursue its completion.
 
                       14.02 (d)  (i) Tenant shall make a general assignment or
general arrangement for the benefit of creditors; (ii) a petition for
adjudication of bankruptcy or for reorganization or rearrangement shall be filed
by or against Tenant and shall not be dismissed within sixty (60) days; (iii) a
trustee or receiver shall be appointed to take possession of substantially all
of Tenant’s assets located at the Premises or Tenant’s interest in this Lease
and possession shall be subjected to attachment, execution or other judicial
seizure which shall not be discharged within sixty (60) days.  If a court of
competent jurisdiction shall determine that any of the acts described in this
subsection (d) is not a default under this Lease, and a trustee shall be
appointed to take possession (or if Tenant shall remain a debtor in possession)
and such trustee or Tenant shall assign, sublease, or transfer Tenant’s interest
hereunder, then Landlord shall receive, as Additional Rent, the excess, if any,
of the rent (or any other consideration) paid in connection with such
assignment, transfer or sublease over the rent payable by Tenant under this
Lease.
 
Tenant’s vacation of the Premises shall not constitute an event of default under
this Lease.  However, in the event Tenant vacates all or substantially all of
the Premises for ten (10) or more days other than a vacancy due to a casualty or
condemnation or a vacancy for which Tenant is expressly entitled to abatement of
Rent under this Lease, (i) Tenant shall provided Landlord at least thirty (30)
days prior written notice of Tenant’s intent to vacate, (ii) Tenant shall pay
any additional insurance premiums which may result from such vacation, (iii)
Tenant shall take such action as Landlord may reasonably request to protect the
Premises (including the Building) from vandalism and trespass, and (iv) Tenant
shall otherwise continue to observe and perform all of Tenant’s obligations and
covenants contained in this Lease, including keeping all Building systems in the
Premises operating at levels necessary to prevent damage to the Building or the
Building systems, as reasonably determined by Landlord, and if such vacation
continues for any period of ninety (90) or more consecutive days (other than a
vacancy due to a casualty, condemnation, or a vacancy for which Tenant is
expressly entitled to abatement of Rent under this Lease) such vacation shall
not be an event of default under this Lease, however, Landlord shall have the
right, but not the obligation, to terminate this Lease by delivering written
notice of termination to Tenant prior to the date that Tenant occupies or
re-occupies all or substantially all of the Premises.
 
 
19

--------------------------------------------------------------------------------

 
 
14.03          Remedies.  On the occurrence of an event of default by Tenant,
Landlord may, at any time thereafter, with or without notice or demand (except
as provided in Section 14.02) and without limiting Landlord in the exercise of
any right or remedy which Landlord may have:
 
                      14.03 (a)  Terminate this Lease by written notice to
Tenant or by entry, at Landlord’s option.  Tenant shall then immediately quit
and surrender the Premises to Landlord, but Tenant shall remain liable as
hereinafter provided.  Following termination, without prejudice to other
remedies Landlord may have by reason of Tenant’s default or of such termination,
Landlord may (i) peaceably reenter the Premises upon voluntary surrender by
Tenant or remove Tenant therefrom and any other persons occupying the Premises,
using such legal proceedings as may be available; (ii) repossess the Premises or
relet the Premises or any part thereof for such term (which may be for a term
extending beyond the Lease Term), at such rental and upon such other terms and
conditions as Landlord in Landlord’s sole discretion shall determine, with the
right to make alterations and repairs to the Premises; and (iii) remove all
personal property therefrom.  Following termination, Landlord shall have all the
rights and remedies of a landlord provided at law and in equity.  The amount of
damages Tenant shall pay to Landlord following termination shall include all
Rent unpaid up to the termination of this Lease, costs and expenses incurred by
Landlord due to such event of default and, in addition, Tenant shall pay to
Landlord as damages, at the election of Landlord (if Landlord shall elect
subsection (y) below, it may cease such election at any time), either (x) the
discounted present value (at the then Federal Reserve Bank discount rate) of the
aggregate Rent and other charges due during the period commencing with such
termination and ending on the expiration date of this Lease, or (y) amounts
equal to the Rent and other charges which would have been payable by Tenant had
this Lease or Tenant’s right to possession not been so terminated, payable upon
the due dates therefor specified herein following such termination and until the
expiration date of this Lease, provided, however, that if Landlord shall re-let
the Premises during such period, Landlord shall credit Tenant with the net rents
received by Landlord from such re-letting, such net rents to be determined by
first deducting from the gross rents as and when received by Landlord from such
re-letting the expenses incurred or paid by Landlord in terminating this Lease,
and the expenses of re-letting, including, without limitation, altering and
preparing the Premises for new tenants, brokers’ commissions, legal fees and all
other similar and dissimilar expenses properly chargeable against the Premises
and the rental therefrom, it being understood that any such reletting may be for
a period equal to or shorter or longer than the remaining Lease Term; and
provided, further, that (i) in the no event shall Tenant be entitled to receive
any excess of such net rents over the sums payable by Tenant to Landlord
hereunder and (ii) in no event shall Tenant be entitled in any suit for the
collection of damages pursuant to this subsection (y) to a credit in respect of
any net rents from a re-letting except to the extent that such net rents are
actually received by Landlord prior to the commencement of such suit.  If the
Premises or any part thereof should be re-let in combination with other space,
then proper apportionment on a square foot area basis shall be made of the rent
received from such re-letting and of the expenses of re-letting.  In calculating
the Rent and other charges under subsection (x) above, there shall be included,
in addition to the Rent other considerations agreed to be paid or performed by
Tenant, on the assumption that all such considerations would have remained
constant (except as herein otherwise provided) for the balance of the full Term
hereby granted.  Landlord may, but need not, re-let the Premises or any part
thereof for such rent and on such terms as it shall determine (including the
right to re-let the Premises for a greater or lesser term than the Lease Term,
the right to re-let the Premises as part of a larger area and the right to
change the character or use made of the Premises).  Suit or suits for the
recovery of such damages, or any installments thereof, may be brought by
Landlord from time to time at its election, and nothing contained herein shall
be deemed to require Landlord to postpone suit until the date when the Term of
this Lease would have expired if it had not been terminated hereunder.  In lieu
of any other damages or indemnity and in lieu of full recovery by Landlord of
all sums payable under the foregoing provisions of this Section 14.03 (a),
Landlord may, by notice to Tenant, at any time after this Lease shall be
terminated under this Article Fourteen or shall be otherwise terminated for
breach of any obligation of Tenant and before such full recovery, elect to
recover, and Tenant shall thereupon pay, as liquidated damages, an amount equal
to the aggregate of the Base Rent and Additional Rent due for the twelve (12)
months ended immediately prior to such termination plus the amount of Base Rent
and Additional Rent of any kind accrued and unpaid at the time of termination.
 
 
20

--------------------------------------------------------------------------------

 
 
In order to regain possession of the Premises and to deny Tenant access thereto,
Landlord or its agent may, at the expense and liability of the Tenant, alter or
change any or all locks or other security devices controlling access to the
Premises without posting or giving notice of any kind to Tenant and Landlord
shall have no obligation to provide Tenant a key to new locks installed in the
Premises or grant Tenant access to the Premises.  Tenant shall not be entitled
to recover possession of the Premises, terminate this Lease, or recover any
actual, incidental, consequential, punitive, statutory or other damages or award
of attorneys’ fees, by reason of Landlord’s alteration or change of any lock or
other security device and the resulting exclusion from the Premises of the
Tenant or Tenant’s agents, servants, employees, customers, licensees, invitees
or any other persons from the Premises.  Tenant acknowledges that the provisions
of this subparagraph of this Lease supersedes the Texas Property Code and Tenant
further warrants and represents that it hereby knowingly waives any rights it
may have thereunder.
 
                     14.03 (b)  Maintain Tenant’s right to possession, in which
case this Lease shall continue in effect whether or not Tenant has abandoned the
Premises.  In such event, Landlord shall be entitled to enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
the rent as it becomes due.
 
                     14.03 (c)  Pursue any other remedy now or hereafter
available to Landlord under the laws or judicial decisions of the state in which
the Property is located, including without limitation termination of Tenant’s
right of possession of the Premises without terminating this Lease.
 
14.04         Intentionally Omitted.
 
14.05         Automatic Termination; Damages.  Notwithstanding any other term or
provision hereof to the contrary, this Lease shall terminate on the occurrence
of any act which affirms the Landlord’s intention to terminate the Lease as
provided in Section 14.03 hereof, including the filing of an unlawful detainer
action against Tenant.  On any termination, Landlord’s damages for default shall
include all costs and fees, including reasonable attorneys’ fees that Landlord
shall incur in connection with the filing, commencement, pursuing and/or
defending of any action in any bankruptcy court or other court with respect to
the Lease, the obtaining of relief from any stay in bankruptcy restraining any
action to evict Tenant, or the pursuing of any action with respect to Landlord’s
right to possession of the Premises.  All such damages suffered (apart from Base
Rent and other Rent payable hereunder) shall constitute pecuniary damages which
shall be reimbursed to Landlord prior to assumption of the Lease by Tenant or
any successor to Tenant in any bankruptcy or other proceedings.
 
14.06         Cumulative Remedies.  Except as otherwise expressly provided
herein, any and all rights and remedies which Landlord may have under this Lease
and at law and equity shall be cumulative and shall not be deemed inconsistent
with each other, and any two or more of all such rights and remedies may be
exercised at the same time to the greatest extent permitted by law.
 
 
21

--------------------------------------------------------------------------------

 
 
14.07         Waiver of Jury Trial.  TENANT AND LANDLORD KNOWINGLY AND
VOLUNTARILY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LAWSUIT BROUGHT BY EITHER
LANDLORD OR TENANT, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, TO RESOLVE
ANY DISPUTE ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION WITH THIS LEASE OR THE
TRANSACTIONS RELATED THERETO.  LANDLORD AND TENANT ARE EACH HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THE
FOREGOING WAIVER.
 
14.09         Landlord’s Default.  Notwithstanding any other provision hereof,
if Landlord fails to perform its maintenance and repair obligations hereunder
and if (i) the lack of such maintenance and repair by Landlord materially
impairs Tenant’s use of or access to the Premises, and (ii) Landlord fails to
make any required repairs within thirty (30) days after the receipt of Tenant’s
written notice or, in the event the nature of Landlord’s obligation is such that
more than thirty (30) days are required for its performance and Landlord fails
to commence performance within the thirty (30) day period and thereafter
diligently pursue the completion of same using commercially reasonable
efforts,  Tenant may, at its option, upon prior written notice to Landlord, make
such repair or replacement on Landlord’s behalf and recover from Landlord
Tenant’s reasonable out-of-pocket costs and expenses in connection with the
exercise of such right (except in the event the need for such maintenance and
repair was caused by Tenant or Tenant’s contractors, agents, employees,
customers, licensees or invitee); provided that if the repair or replacement
affects any portion of the Building which is the subject of any warranty or
maintenance/service agreement (such as, without limitation, the roof), Tenant
shall use Landlord’s designated contractor for such repair and/or replacement so
as not to impair or invalidate the warranty or maintenance/service
agreement.  In the case of any damage to such components or systems caused by
Tenant or Tenant’s agents, employees, contractors, customers, licensees or
invitees, the cost to repair the same shall be paid for by Tenant.
 
ARTICLE FIFTEEN - PROTECTION OF LENDERS
 
15.01         Subordination.  This Lease shall be automatically subordinate to
any deed of trust or mortgage encumbering the Property, any advances made on the
security thereof and any renewals, modifications, consolidations, replacements
or extensions thereof, whenever made or recorded; provided that such
subordination with respect to any future deed of trust or mortgage shall be
conditioned upon such mortgagee entering into a commercially reasonable
subordination, non-disturbance and attornment agreement with Tenant.  Tenant
shall cooperate with Landlord and any lender which shall acquire a security
interest in the Property or the Lease.  Tenant shall execute such further
documents and assurances as Landlord or its lender may require, provided that
Tenant’s obligations under this Lease shall not be increased in any material way
(the performance of ministerial acts shall not be deemed material), and Tenant
shall not be deprived of its rights under this Lease.  If any ground lessor,
beneficiary or mortgagee elects to have this Lease prior to the lien of its
ground lease, deed of trust or mortgage and gives written notice thereof to
Tenant, this Lease shall be deemed prior to such ground lease, deed of trust or
mortgage whether this Lease is dated prior or subsequent to the date of said
ground lease, deed of trust or mortgage or the date of recording
thereof.  Provided that Tenant executes an estoppel certificate in the form of
Exhibit I attached hereto upon substantial completion of the Initial
Improvements, Landlord shall deliver a subordination, non-disturbance and
attornment agreement by the current holder of a deed of trust on the Building in
the form of Exhibit H attached hereto (the “SNDA”) within sixty (60) days after
receipt of the executed estoppel certificate from Tenant.  Tenant agrees to
execute such SNDA concurrently with the execution of this Lease.
 
 
22

--------------------------------------------------------------------------------

 
 
15.02         Attornment.  If Landlord’s interest in the Property is acquired by
any ground lessor, beneficiary under a deed of trust, mortgagee, or purchaser at
a foreclosure sale, Tenant shall attorn to the transferee of or successor to
Landlord’s interest in the Property and recognize such transferee or successor
as Landlord under this Lease.  Tenant waives the protection of any statute or
rule of law which shall give Tenant any right to terminate this Lease or
surrender possession of the Premises upon the transfer of Landlord’s
interest.  From and after any such attornment, mortgagee or any such transferee
shall not be:  (a) liable for any act or omission of any prior landlord
(including Landlord); or (b) liable for or incur any obligation with respect to
the construction of the Property or any improvements of the Property except as
set forth in this Lease; or (c) subject to any offsets or defenses which Tenant
might have against any prior landlord (including Landlord); or (d) bound by any
rent or additional rent which Tenant might have paid more than one month in
advance to any prior landlord (including Landlord); or (e) bound by any
amendment or modification of the Lease, or any consent to any assignment or
sublease (other than a Permitted Transfer in accordance with Section 13.04
above), made without the mortgagee’s prior written consent if such consent is
required under the applicable loan documents; or (f) responsible for the return
of any security deposit not actually received by such mortgagee; or (g) liable
for any obligation with respect to any breach of warranties or representations
made by any prior landlord (including Landlord), or its agents or
representatives, of any nature under the lease or otherwise; or (h) liable for
consequential damages.
 
15.03         Signing of Documents.  Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so.
 
15.04         Estoppel Certificates.  Within ten (10) days after Landlord’s
request, Tenant shall execute, acknowledge and deliver to Landlord a written
statement certifying: (i) that none of the terms or provisions of this Lease
have been changed (or if they have been changed, stating how they have been
changed); (ii) that this Lease has not been canceled or terminated; (iii) the
last date of payment of the Base Rent and other charges and the time period
covered by such payment; (iv) that Landlord is not in default under this Lease
(or if Landlord is claimed to be in default, setting forth such default in
reasonable detail); and (v) such other information with respect to Tenant or
this Lease as Landlord may reasonably request or which any prospective purchaser
or encumbrancer of the Property may require.  Landlord may deliver any such
statement by Tenant to any prospective purchaser or encumbrancer of the
Property, and such purchaser or encumbrancer may rely conclusively upon such
statement as true and correct.  If Tenant shall not deliver such statement to
Landlord within such ten (10) day period, Landlord, and any prospective
purchaser or encumbrancer, may conclusively presume and rely upon the following
facts:  (i) that the terms and provisions of this Lease have not been changed
except as otherwise represented by Landlord; (ii) that this Lease has not been
canceled or terminated except as otherwise represented by Landlord; (iii) that
not more than one month’s Base Rent or other charges have been paid in advance;
and (iv) that Landlord is not in default under this Lease.  In such event,
Tenant shall be estopped from denying the truth of such facts.
 
15.05         Tenant’s Financial Condition.  Within ten (10) days after request
from Landlord from time to time (but in no event more than one (1) time
annually), Tenant shall deliver to Landlord Tenant’s audited financial
statements for the latest available two (2) fiscal years (the latest year ending
no more than six (6) months prior to Landlord’s request).  Such financial
statements shall be delivered to Landlord’s mortgagees and lenders and
prospective mortgagees, lenders and purchasers.  Tenant represents and warrants
to Landlord that each such financial statement shall be true and accurate as of
the date of such statement.  All financial statements shall be confidential and
shall be used only for the purposes set forth in this Lease.  Notwithstanding
the foregoing, Tenant shall not be required to deliver its financial statements
pursuant to this Section 15.05 so long as Tenant’s financial statements are
publicly available.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE SIXTEEN - LEGAL COSTS
 
16.01         Legal Proceedings.  If Tenant be in breach or default under this
Lease, Tenant shall reimburse Landlord upon demand for any costs or expenses
that Landlord shall incur in connection with any breach or default of Tenant, as
provided in this Section.  Such costs shall include reasonable legal fees and
costs incurred for the negotiation of a settlement, enforcement of rights or
otherwise.  Tenant shall also indemnify Landlord against and hold Landlord
harmless from all costs, expenses, demands and liability, including without
limitation, legal fees and costs, Landlord shall incur if Landlord shall become
or be made a party to any claim or action (a) instituted by Tenant against any
third party, or by any third party against Tenant, or by or against any person
holding any interest under or using the Premises by license of or agreement with
Tenant; (b) for foreclosure of any lien for labor or material furnished to or
for Tenant or such other person; (c) otherwise arising out of or resulting from
any act or transaction of Tenant or such other person; or (d) necessary to
protect Landlord’s interest under this Lease in a bankruptcy or similar
proceeding.  Tenant shall defend Landlord against any such claim or action at
Tenant’s expense with counsel reasonably acceptable to Landlord or, at
Landlord’s election, Tenant shall reimburse Landlord for any legal fees or costs
Landlord shall incur in any such claim or action.
 
16.02         Landlord’s Consent.  Tenant shall pay Landlord’s reasonable fees
and expenses, including, without limitation, legal, engineering and other
consultants’ fees and expenses but in no event more than $750.00, incurred in
connection with Tenant’s request for Landlord’s consent under Article Thirteen
(Assignment and Subletting) or in connection with any other act by Tenant which
requires Landlord’s consent or approval under this Lease.
 
ARTICLE SEVENTEEN - MISCELLANEOUS PROVISIONS
 
17.01         Non-Discrimination.  Tenant agrees that it will not permit any
discrimination against, or segregation of, any person or group of persons on the
basis of race, color, sex, creed, national origin or ancestry in the leasing,
subleasing, transferring, occupancy, tenure or use of the Premises or any
portion thereof.
 
17.02         Landlord’s Liability; Certain Duties.
 
                      17.02 (a)  Bind and Inure; Limitation of Landlord’s
Liability.  The obligations of this Lease shall run with the land, and this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns.  No owner of the Property shall be
liable under this Lease except for breaches of Landlord’s obligations occurring
while owner of the Property.  The obligations of Landlord shall be binding upon
the assets of Landlord which comprise the Property but not upon other assets of
Landlord.  No individual partner, trustee, stockholder, officer, member,
director, employee, advisors or beneficiary of Landlord or any partner, trustee,
stockholder, officer, member, director, employee, advisor or beneficiary of any
of the foregoing, shall be personally liable under this Lease and Tenant shall
look solely to Landlord’s interest in the Property in pursuit of its remedies
upon an event of default hereunder, and the general assets of Landlord, its
partners, trustees, stockholders, members, officers, employees, advisors or
beneficiaries of Landlord, and the partners, trustees, stockholders, members,
officers, employees, advisors or beneficiary of any of the foregoing, shall not
be subject to levy, execution or other enforcement procedure for the
satisfaction of the remedies of Tenant.  In no event shall Landlord be liable
for any consequential, special or punitive damages.
 
 
24

--------------------------------------------------------------------------------

 
 
                      17.02 (b)  Notice.  Tenant shall give written notice of
any failure by Landlord to perform any of its obligations under this Lease to
Landlord and to any ground lessor, mortgagee or beneficiary under any deed of
trust encumbering the Property whose name and address shall have been furnished
to Tenant.  Landlord shall not be in default under this Lease unless Landlord
(or such ground lessor, mortgagee or beneficiary) shall fail to cure such
non-performance within thirty (30) days after receipt of Tenant’s
notice.  However, if such non-performance shall reasonably require more than
thirty (30) days to cure, Landlord shall not be in default if such cure shall be
commenced within such thirty (30) day period and thereafter diligently pursued
to completion.  Tenant acknowledges that it has been advised, that as of the
date hereof, the mortgagee is as referenced in Article One – Basic Terms.
 
17.03         Severability.  A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision of
this Lease, which shall remain in full force and effect.
 
17.04         Interpretation.  The captions of the Articles or Sections of this
Lease are not a part of the terms or provisions of this Lease.  Whenever
required by the context of this Lease, the singular shall include the plural and
the plural shall include the singular.  The masculine, feminine and neuter
genders shall each include the other, in any provision relating to the conduct,
acts or omissions of Tenant, the term “Tenant” shall include Tenant’s agents,
employees, contractors, invitees, successors or others using the Premises with
Tenant’s expressed or implied permission.  This Lease shall not, and nothing
contained herein, shall create a partnership or other joint venture between
Landlord and Tenant.
 
17.05         Incorporation of Prior Agreements; Modifications.  This Lease is
the only agreement between the parties pertaining to the lease of the Premises
and no other agreements shall be effective.  All amendments to this Lease shall
be in writing and signed by all parties.  Any other attempted amendment shall be
void.
 
17.06         Notices.  All notices, requests and other communications required
or permitted under this Lease shall be in writing and shall be personally
delivered or sent by certified mail, return receipt requested, postage prepaid
or by a national overnight delivery service which maintains delivery
records.  Notices to Tenant shall be delivered to Tenant’s Address for
Notices.  Notices to Landlord shall be delivered to Landlord’s Address for
Notices.  All notices shall be effective upon delivery (or refusal to accept
delivery).  Either party may change its notice address upon written notice to
the other party.
 
17.07         Waivers.  All waivers shall be in writing and signed by the
waiving party.  Landlord’s failure to enforce any provision of this Lease or its
acceptance of Rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future.  No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord.  Landlord may, with or without notice to
Tenant, negotiate such check without being bound by to the conditions of such
statement.
 
17.08         No Recordation.  Tenant shall not record this Lease.  Either
Landlord or Tenant may require that a notice, short form or memorandum of this
Lease executed by both parties be recorded.  The party requiring such recording
shall pay all transfer taxes and recording fees.
 
17.09         Binding Effect; Choice of Law.  This Lease shall bind any party
who shall legally acquire any rights or interest in this Lease from Landlord or
Tenant, provided that Landlord shall have no obligation to Tenant’s successor
unless the rights or interests of Tenant’s successor are acquired in accordance
with the terms of this Lease.  The laws of the state in which the Property is
located shall govern this Lease.
 
 
25

--------------------------------------------------------------------------------

 
 
17.10         Corporate Authority; Partnership Authority.  If Tenant is a
corporation, each person signing this Lease on behalf of Tenant represents and
warrants that (s)he has full authority to do so and that this Lease binds the
corporation.  Within thirty (30) days after this Lease is signed, Tenant shall
deliver to Landlord a certified copy of a resolution of Tenant’s Board of
Directors authorizing the execution of this Lease or other evidence of such
authority reasonably acceptable to Landlord.  If Tenant is a partnership or
limited liability company, each person or entity signing this Lease for Tenant
represents and warrants that he or it is a general partner of the partnership or
a manager or managing member of the company, that he or it has full authority to
sign for the partnership and that this Lease binds the partnership or company
and all general partners of the partnership or the company and its
members.  Within thirty (30) days after this Lease is signed, Tenant shall
deliver to Landlord a copy of Tenant’s recorded statement of partnership or
certificate of limited partnership or certificate of formation or organization.
 
17.11         Joint and Several Liability.  All parties signing this Lease as
Tenant shall be jointly and severally liable for all obligations of Tenant.
 
17.12         Force Majeure.  If either Landlord or Tenant cannot perform any of
its respective obligations due to events beyond Landlord’s or Tenant’s (as
applicable) reasonable control, the time provided for performing such
obligations shall be extended by a period of time equal to the duration of such
events.  Events beyond Landlord’s or Tenant’s (as applicable) reasonable control
include, but are not limited to, acts of God, war, civil commotion, labor
disputes, strikes, fire, flood or other casualty, shortages of labor or
material, government regulation or restriction and weather conditions.  In no
event shall this Section 17.12 apply to delay or extend any obligation under
this Lease regarding payment of money.
 
17.13         Execution of Lease.  This Lease may be executed in counterparts
and, when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument.  Landlord’s delivery of this Lease to
Tenant shall not be deemed to be an offer to lease and shall not be binding upon
either party until executed and delivered by both parties.
 
17.14         Survival.  All representations and warranties of Landlord and
Tenant, and all obligation of Tenant to pay Additional Rent hereunder, shall
survive the termination of this Lease.
 
17.15         Examination of Lease.  Submission of this Lease to Tenant shall
not constitute an option to lease, and this Lease shall not be effective until
execution and delivery by both Landlord and Tenant.
 
17.16         Security Deposit.  Upon the execution of this Lease, Tenant shall
deposit with Landlord the Security Deposit.  Landlord may, at its option, apply
all or part of the Security Deposit to any unpaid Rent or other charges due from
Tenant, cure any other defaults of Tenant, or compensate Landlord for any loss
or damage which Landlord may suffer due to Tenant’s default.  If Landlord shall
so use any part of the Security Deposit, Tenant shall restore the Security
Deposit to its full amount within ten (10) days after Landlord’s request.  No
interest shall be paid on the Security Deposit, no trust relationship is created
herein between Landlord and Tenant with respect to the Security Deposit, and the
Security Deposit may be commingled with other funds of Landlord.  Within fifty
(50) days after (i) the expiration or termination of this Lease not resulting
from Tenant’s default, and (ii) Tenant’s vacation of the Premises in the manner
required by this Lease, Landlord shall pay to Tenant any balance of the Security
Deposit not applied pursuant to this Section 17.16.
 
 
26

--------------------------------------------------------------------------------

 
 
17.17         Limitation of Warranties.  LANDLORD AND TENANT EXPRESSLY AGREE
THAT THERE ARE AND SHALL BE NO IMPLIED WARRANTIES OF MERCHANTABILITY,
HABITABILITY, SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR OF ANY OTHER KIND
ARISING OUT OF THIS LEASE, AND THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THOSE
EXPRESSLY SET FORTH IN THIS LEASE.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, TENANT EXPRESSLY ACKNOWLEDGES THAT LANDLORD HAS MADE NO WARRANTIES OR
REPRESENTATIONS CONCERNING ANY HAZARDOUS MATERIALS OR OTHER ENVIRONMENTAL
MATTERS AFFECTING ANY PART OF THE PROPERTY AND LANDLORD HEREBY EXPRESSLY
DISCLAIMS AND TENANT WAIVES ANY EXPRESS OR IMPLIED WARRANTIES WITH RESPECT TO
ANY SUCH MATTERS.  NOTWITHSTANDING THE FOREGOING, THIS SECTION 17.17 SHALL NOT
RELIEVE LANDLORD FROM ITS OBLIGATIONS SET FORTH IN THIS LEASE.
 
17.18         No Other Brokers.  Tenant represents and warrants to Landlord that
the Brokers are the only agents, brokers, finders or other parties with whom
Tenant has dealt who may be entitled to any commission or fee with respect to
this Lease or the Premises or the Property.  Tenant agrees to indemnify and hold
Landlord harmless from any claim, demand, cost or liability, including, without
limitation, attorneys’ fees and expenses, asserted by any party other than the
Brokers based upon dealings of that party with Tenant.  Landlord agrees to pay a
commission to the Brokers pursuant to separate written agreements entered into
between Landlord and such brokers.
 
17.19         Tax Protest.  Intentionally omitted.
 
17.20         WAIVER OF CONSUMER RIGHTS.  TENANT HEREBY WAIVES ALL ITS RIGHTS
UNDER THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT, SECTION 17.41
ET. SEQ. OF THE TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS
SPECIAL RIGHTS AND PROTECTIONS.  AFTER CONSULTATION WITH AN ATTORNEY OF TENANT’S
OWN SELECTION, TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.
 
17.21         Calculation of Charges.  Landlord and Tenant agree that each
provision of the Lease for determining charges, amounts and Additional Rent
(including Operating Expense payments) by Tenant (including without limitation,
Articles Five, Six, Seven and Eight hereof) is commercially reasonable, and as
to each such charge or amount, constitutes a “method by which the charge is to
be computed” for purposes of Section 93.012 (Assessment of Charges) of the Texas
Property Code, as such section now exists or as it may be hereafter amended or
succeeded.
 
17.22         Lease Not a Construction Contract.  Landlord and Tenant
acknowledge and agree that this Lease, including all exhibits a part hereof, is
not a construction contract or an agreement collateral to or affecting a
construction contract.
 
17.23         Waiver of Landlord’s Lien.  Landlord waives any and all liens,
whether statutory or at common law, which it may have upon any of the goods,
wares, equipment, fixtures, furniture, improvements or personal property of
Tenant located within or about the Premises or Property.  Upon request from
Tenant, Landlord, at Tenant’s expense, will execute a commercially reasonable
acknowledgment of such waiver in a form reasonably approved by Landlord within
thirty (30) days after receipt of Tenant’s request.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Landlord and Tenant have caused this Lease
to be duly executed by their duly authorized representatives as of the date
first above written.
 
LANDLORD:
 
CABOT II - TX1B02, L.P., a Delaware limited partnership
 
By:          Cabot II – TX GP, LLC, its general partner
 
By:           Cabot Industrial Value Fund II Operating Partnership, L.P.
 

       By:         Name: Stephen P. Vallarelli       Title: Senior Vice
President  

 
TENANT:
 
UNIVERSAL POWER GROUP, INC., a
Texas corporation
 

By:       Name:       Title:     

 
 
28

--------------------------------------------------------------------------------

 
 
EXHIBIT A – LEGAL DESCRIPTION
 
BEING all of a 13.085 acre tract of land situated in the William K. Payne
Survey, Abstract No. 1140, the C.S. Dunnagan Survey, Abstract No. 1655 and the
Jesse Moore Survey, Abstract No. 968, Dallas County, Texas; said tract being all
of LOT 1, LAM LEE ADDITION NO. 1, an addition to the City of Coppell, Texas
according to the plat recorded in Volume 2000125, Page 23 of the Deed Records,
Dallas County, Texas; said 13.085 acre tract being more particularly described
as follows:
 
BEGINNING, at a 1 1/2-inch iron rod found in the east right-of-way line of Royal
Lane (a 100 foot wide right-of-way); said point being the southwest corner of
Lot 30, Freeport North, an addition to the City of Coppell, Texas according to
the plat recorded in Volume 96194, Page 2436 of the Deed Records, Dallas County,
Texas;
 
THENCE, South 89 degrees, 39 minutes, 54 seconds East, departing the said east
line of Royal Lane and along the south line of said Lot 30, a distance of 799.18
feet to a 1/2-inch iron rod with “RPLS 4275” cap found for corner; said point
being the southeast corner of said Lot 30, Freeport North and the west line of a
tract of land described in deed to the City of Coppell, recorded in Volume
96164, Page 207 of the Deed Records, Dallas County, Texas;
 
THENCE, South 00 degrees, 13 minutes, 40 seconds West, along the said west line
of the City of Coppell tract, passing at a distance of 547.94 feet a 1/2-inch
iron rod with “Pacheco Koch” cap found in the north line of a 150-foot wide
drainage easement recorded in Volume 84203, Page 1836 and Volume 2000125, Page
23; and continuing a total distance of 599.61 feet to an angle point;
 
THENCE, South 00 degrees, 56 minutes, 27 seconds West, continuing along the said
west line of the City of Coppell Tract, a distance of 26.00 feet to a point for
corner; said point being in the centerline of said 150-foot wide drainage
easement;
 
THENCE, along the said centerline of the 150-foot wide drainage easement and the
south line of said Lot 1, the following three (3) courses and distances;
 
South 75 degrees, 23 minutes, 58 seconds West, a distance of 309.66 feet to a
point for corner; said point being the beginning of a curve to the right;
 
Westerly, along said curve to the right, through a central angle of 15 degrees,
00 minutes, 00 seconds, a radius of 1,336.90 feet, and a chord bearing and
distance of South 82 degrees, 53 minutes, 58 seconds West, 349.00 feet, an arc
distance of 350.00 feet to a point for the end of said curve;
 
North 89 degrees, 36 minutes, 02 seconds West, a distance of 155.49 feet to a
point corner in the said east right-of-way line of Royal Lane;
 
THENCE, North 00 degrees, 23 minutes, 26 seconds East, along the said east line
of Royal Lane, a distance of 750.41 feet to the POINT OF BEGINNING, CONTAINING
569,974 square feet or 13.085 acres of land, more or less.
 
 
A - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT B - THE PREMISES
 
(DIAGRAM) [t74942001_v1.jpg]
 
 
B - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT C - RULES AND REGULATIONS
 
1.           No advertisements, pictures or signs of any sort shall be displayed
outside the Premises without the prior written consent of Landlord.  Landlord
shall have the right to remove any such unapproved item without notice and at
Tenant’s expense.
 
2.           All window coverings and window films or coatings installed by
Tenant and visible from outside of the building require the prior written
approval of Landlord.  Except for dock shelters and seals as may be expressly
permitted by Landlord, no awnings or other projections shall be attached to the
outside walls of the building.
 
3.           Tenant shall not use, keep or permit to be used or kept any foul or
noxious gas or substance on, in or around the Premises unless approved by
Landlord.   Tenant shall not use, keep or permit to be used or kept any
flammable or combustible materials without proper governmental permits and
approvals.
 
4.           Tenant shall not use, keep or permit to be used or kept food or
other edible materials in or around the Premises in such a manner as to attract
rodents, vermin or other pests.  Tenant shall not permit cooking in or about the
Premises other than in microwave ovens.
 
5.           Tenant shall not use or permit the use of the Premises for lodging
or sleeping, for public assembly, or for any illegal or immoral purpose.
 
6.           Tenant shall not use the general parking or loading areas for the
purposes of cleaning or maintaining motor vehicles.
 
7.           Tenant shall park motor vehicles only in those general parking
areas as designated by Landlord except for active loading and unloading.  Tenant
shall not unreasonably interfere with traffic flow within the business park,
public streets or loading areas of other tenants.
 
8.           Storage of propane tanks, whether interior or exterior, shall be in
secure and protected storage enclosures approved by the local fire department
and, if exterior, shall be located in areas specifically designated by
Landlord.  Safety equipment, including eye wash stations and approved
neutralizing agents, shall be provided in areas used for the maintenance and
charging of lead-acid batteries.  Tenant shall protect electrical panels and
building mechanical equipment from damage from forklift trucks.
 
9.           Tenant shall not disturb, solicit or canvas any occupant of the
Property or business park and shall cooperate to prevent same.
 
10.         No person shall go on the roof of the Property without Landlord’s
permission.
 
11.         No animals (other than seeing eye dogs and fish) or birds of any
kind may be brought into or kept in or about the Premises.
 
12.         Machinery, equipment and apparatus belonging to Tenant which cause
noise or vibration that may be transmitted to the structure of the Property to
such a degree as to be objectionable to Landlord or other tenants or to cause
harm to the Property shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate the
transmission of such noise and vibration.  Tenant shall cease using any such
machinery which causes objectionable noise and vibration which can not be
sufficiently mitigated.
 
 
C - 1

--------------------------------------------------------------------------------

 
 
13.           All goods, including material used to store goods, delivered to
the Premises of Tenant shall be immediately moved into the Premises and shall
not be left in parking or exterior loading areas overnight.
 
14.           Tractor trailers must be parked in a way to prevent damage to the
asphalt paving surfaces.  No parking or storing of such trailers will be
permitted in the auto parking areas of the business park, on streets adjacent
thereto or loading areas of other tenants.
 
15.           Forklifts which operate on asphalt paving areas shall not have
solid rubber tires and shall use only tires that do not damage the asphalt.
 
16.           Tenant shall be responsible for the safe storage and removal of
all pallets.  Pallets shall not be stored outside the Premises unless it’s
behind screened enclosures at locations approved by the Landlord.
 
17.           Tenant shall be responsible for the storage and removal of all
trash and refuse.  All such trash and refuse shall be contained in suitable
receptacles stored behind screened enclosures at locations approved by
Landlord.  Landlord reserves the right to remove, at Tenant’s expense and
without further notice, any trash or refuse left elsewhere outside of the
Premises or in the industrial park.
 
18.           Tenant shall not store or permit the storage or placement of goods
or merchandise in or around the outside areas surrounding the Premises.  No
displays or sales of merchandise shall be allowed in the parking lots or other
outside areas.
 
19.           Tenant shall appoint an Emergency Coordinator who shall be
responsible for assuring notification of the local fire department in the event
of an emergency.  If fire safety or sprinkler equipment is located within the
Premises, Tenant shall not store or permit the storage or placement of goods or
merchandise in or around fire safety or sprinkler equipment.
 
            _________  Landlord
 
            _________  Tenant
 
 
C - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT D - WORK LETTER
 
1.           This Work Letter shall set forth the obligations of Landlord and
Tenant with respect to the preparation of the Premises for Tenant’s
occupancy.  All improvements described in this Work Letter to be constructed in
and upon the Premises by Landlord are hereinafter referred to as the “Initial
Improvements.”  The Initial Improvements are generally described on Schedule D-1
attached hereto.
 
2.           Within twenty (20) days after execution and delivery of this Lease
by Landlord and Tenant, a licensed architect reasonably acceptable to Landlord,
at Tenant’s expense (subject to the Construction Allowance), will prepare
construction plans and specifications (such construction plans and
specifications, when approved by Landlord and Tenant, and all changes and
amendments thereto agreed to by Landlord and Tenant in writing, are herein
called the “ Plans”) for all of the Initial Improvements. Within three (3)
business days after construction plans and specifications are delivered to
Landlord, Landlord shall approve or disapprove same in writing and if
disapproved, Landlord shall provide Tenant’s architect specific reasons for
disapproval.  The foregoing process shall continue until the construction plans
and specifications are approved by Landlord; provided that if Landlord fails to
respond in any three (3) business day period, Landlord shall be deemed to have
approved the last submitted construction plans.  If the construction plans and
specifications are not approved in writing by both Tenant and Landlord on or
before the date that is thirty (30) days after Tenant’s initial submission
thereof to Landlord (the “Plans Due Date”), Tenant shall be responsible for one
(1) day of Tenant Delay (as defined below) for each day during the period
beginning on the day following the Plans Due Date and ending on the date the
Plans are approved by Landlord and Tenant.  Neither the approval of the Plans
nor the supervision of Initial Improvements by Landlord shall constitute a
representation or warranty by Landlord as to the accuracy, adequacy, sufficiency
and propriety of the Plans or the quality of workmanship or compliance of
Initial Improvements with applicable law.
 
3.           Landlord and Tenant acknowledge that Plans (hereinafter defined)
for the Initial Improvements have not yet been prepared and, therefore, it is
impossible to determine the exact cost of the Initial Improvements at this
time.  Accordingly, Landlord and Tenant agree that Landlord’s obligation to pay
for the cost of Initial Improvements shall be limited to $981,360.00 (the
“Construction Allowance”) and that Tenant shall be responsible for the cost of
Initial Improvements to the extent that it exceeds the Construction
Allowance.  The Construction Allowance may only be used for the cost of
preparing design and construction documents and mechanical and electrical plans
for the Initial Improvements and for hard costs in connection with the Initial
Improvements, and in no event shall the Construction Allowance be used for the
purchase of cabling, equipment, furniture or other items of personal property of
Tenant.  Notwithstanding the foregoing, in the event any portion of the
Construction Allowance remains unexpended after payment of all costs and
expenses in connection with the Initial Improvements, any such remaining amount
(the “Permitted Additional Cost Allowance”) may be used for the following
costs: (i) purchase and installation of telephone and data cabling and
equipment, (ii) actual out-of-pocket move related expenses paid by Tenant to
unrelated third parties, (iii) purchase and installation of Tenant’s furniture,
fixtures and equipment at the Premises, (v) construction management costs
payable to Tenant’s construction manager, (vi) upgrades to the security system
in the Building, (vii) any permit fees necessary for Tenant’s occupancy of the
Premises as contemplated herein, (viii) any upgrades to the electrical system
serving the Building Tenant desires, and (ix) design, purchase and installation
of any Building signage approved in accordance with the terms of the Lease (such
costs, the “Permitted Additional Costs”).  Following the Lease Commencement
Date, Landlord will reimburse Tenant for the Permitted Additional Costs (to the
extent of any remaining Permitted Additional Cost Allowance) within thirty (30)
days after Landlord’s receipt of invoices therefore.  In the event Tenant does
not submit to Landlord a written request for payment of the entire Construction
Allowance (together with all of the documents and certificates required for such
payment), including any Permitted Additional Cost Allowance, within six (6)
months after the Lease Commencement Date, any portion of the Construction
Allowance not disbursed to Tenant shall accrue to the sole benefit of Landlord,
it being understood that Tenant shall not be entitled to any credit, abatement
or other concession in connection therewith.  Tenant shall be responsible for
all applicable state sales or use taxes, if any, payable in connection with the
Initial Improvements, Construction Allowance, and/or Permitted Additional Cost
Allowance.
 
 
D - 1

--------------------------------------------------------------------------------

 
 
4.           Landlord shall solicit bids for the Initial Improvements from at
least three (3) general contractors, one of which shall be Gordon Highlander,
and Landlord shall enter into a direct contract for Initial Improvements with
the general contractor submitting the lowest qualified bid.  In addition,
Landlord shall have the right to select and/or approve of any subcontractors
used in connection with the Initial Improvements.  Landlord shall deduct from
the Construction Allowance a construction fee equal to 2.5% of the cost of
Initial Improvements to compensate Landlord’s construction manager, Stream
Realty Partners, for services, including reviewing the plans for the Initial
Improvements its construction management services in connection with Initial
Improvements.  Landlord reserves the right to deduct such fee from the
Construction Allowance.  Notwithstanding anything to the contrary set forth
herein, in no event shall Landlord be required to perform any of the Initial
Improvements during any period an uncured default by Tenant exists under the
Lease.
 
5.           Prior to commencing any construction of Initial Improvements,
Landlord shall submit to Tenant a written estimate setting forth the anticipated
cost of the Initial Improvements, including but not limited to labor and
materials, architect’s fees, contractor’s fees and permit fees.  Within three
(3) business days thereafter, Tenant shall either notify Landlord in writing of
its approval of the cost estimate, or specify its objections thereto in
reasonable detail and any desired changes to the proposed Initial
Improvements.  In the event Tenant notifies Landlord of such objections and
desired changes, Tenant shall work with Landlord in good faith to alter the
scope of Initial Improvements in order to reach a mutually acceptable
alternative cost estimate; provided that each day after the expiration of the
three (3) business day period that Tenant has not approved the cost estimate
shall be a day of Tenant Delay.
 
6.           If Landlord’s estimate and/or the actual cost of Initial
Improvements shall exceed the maximum Construction Allowance (such excess being
herein referred to as the “Excess Costs”), Tenant shall pay to Landlord such
Excess Costs within two (2) business days after Landlord’s written
demand.  Landlord shall not be required to proceed with Initial Improvements
until Tenant pays such Excess Costs and any delay in the completion of Initial
Improvements due to a delay by Tenant in making such payment shall be deemed a
Tenant Delay.  The statements of costs submitted to Landlord by Landlord’s
contractors shall be conclusive for purposes of determining the actual cost of
the items described therein.  Excess Costs constitute rent payable pursuant to
the Lease, and the failure to timely pay same constitutes an Event of Default
under the Lease.
 
7.           If Tenant shall request any changes to Initial Improvements that
are approved by Landlord (“Change Orders”), Tenant shall have any necessary
revisions to the Plans prepared at Tenant’s sole cost and expense (subject to
the Construction Allowance).  Landlord shall notify Tenant in writing of the
estimated increased cost, if any, which will be chargeable to Tenant by reason
of such Change Orders, which increased cost shall be deemed Excess Costs
hereunder and shall be subject to the provisions of Paragraph 6 above.  Tenant
shall, within one (1) business day after receiving Landlord’s estimate of the
cost of the Change Order, notify Landlord in writing whether it desires to
proceed with such Change Order.  In the absence of such written authorization,
Landlord shall have the option to continue work on the Premises disregarding the
requested Change Order, or Landlord may elect to discontinue work on the
Premises until it receives notice of Tenant’s decision, in which event Tenant
shall be responsible for any Tenant Delay in completion of Initial Improvements
resulting therefrom.
 
 
D - 2

--------------------------------------------------------------------------------

 
 
8.           Following approval of the Plans and the payment by Tenant of the
required portion of the Excess Costs, if any, Landlord shall cause Initial
Improvements to be constructed substantially in accordance with the approved
Plans, so long as no default shall occur under the Lease.  Landlord shall notify
Tenant upon substantial completion of Initial Improvements.  The phrase
“substantial completion” shall mean that Initial Improvements has been completed
substantially in accordance with the approved Plans, except for such incomplete
items as would not materially interfere with the use of the Premises for the use
permitted under Section 1.11 of the Lease and Landlord has obtained all
approvals necessary for the lawful occupancy of the Premises.
 
9.           If Landlord shall be delayed in substantially completing the
Initial Improvements as a result of the occurrence of any of the following (a
“Tenant Delay”):
 
(a)           Tenant’s failure to furnish information in accordance with the
Work Letter or to respond to any request by Landlord for any approval or
information within any time period prescribed, or if no time period is
prescribed, then within two (2) business days of such request; or
 
(b)           Tenant’s request for materials, finishes or installations that
have long lead times after having first been informed by Landlord that such
materials, finishes or installations will cause a Tenant Delay; or
 
 
(c)
Changes in any Plans requested by Tenant; or

 
(d)          The performance or nonperformance by a person or entity employed by
or on behalf of Tenant in the completion of any work in the Premises (all such
work and such persons or entities being subject to prior approval of Landlord);
or
 
(e)          Any request by Tenant that Landlord delay the completion of any
component of the Initial Improvements; or
 
 
(f)
Any breach or default by Tenant in the performance of Tenant’s obligations under
this Lease; or

 
 
(g)
Tenant’s failure to pay any amounts as and when due under this Work Letter; or

 
 
(h)
Any delay resulting from Tenant’s having taken possession of the Premises for
any reason prior to substantial completion of the Initial Improvements; or

 
 
(i)
Any other delay chargeable to Tenant, its agents, employees or independent
contractors;

 
then, for purposes of determining the Lease Commencement Date, the date of
substantial completion shall be deemed to be the day that Initial Improvements
would have been substantially completed absent any such Tenant Delay.  Except as
set forth in Section 3.02 of the Lease, the adjustment of the Lease Commencement
Date and, accordingly, the postponement of Tenant’s obligation to pay Base Rent
and other sums due under the Lease shall be Tenant’s sole remedy that Tenant
might otherwise have against Landlord by reason of any delay in the performance
of the Initial Improvements.  Promptly after the determination of the Lease
Commencement Date, Landlord and Tenant shall enter into the Memorandum of
Acceptance of Premises as set forth in Exhibit G.  The Memorandum of Acceptance
of Premises shall identify any minor incomplete items of the Initial
Improvements as reasonably determined by Landlord’s architect (the “Punch List
Items”), which Punch List Items Landlord shall promptly remedy.  Notwithstanding
the foregoing, Landlord agrees to use commercially reasonable efforts to
complete the Punch List Items within thirty (30) days after full execution and
delivery of the Memorandum of Acceptance of Premises.  Landlord shall obtain a
customary one (1) year warranty from the contractor performing the Initial
Improvements.
 
 
D - 3

--------------------------------------------------------------------------------

 
 
10.           Landlord agrees to replace the roof of the Building (the “Roofing
Work”) and to construct additional parking for the Building in the area depicted
on Schedule D-2 attached hereto, as the same may be changed in connection with
approval of such work by the City of Coppell (the “Parking Work”), all at
Landlord’s sole cost and expense.  Landlord and Tenant agree to cooperate with
each other in order to enable the Roofing Work and Parking Work to be performed
in a timely manner and with as little inconvenience to the construction of the
Initial Improvements, or if applicable, the operation of Tenant’s business, as
is reasonably possible.  Notwithstanding anything herein to the contrary, any
delay in the completion of the Roofing Work or Parking Work or inconvenience
suffered by Tenant during the performance of the Roofing Work or Parking Work
shall not delay the Lease Commencement Date nor shall it subject Landlord to any
liability for any loss or damage resulting therefrom or entitle Tenant to any
credit, abatement or adjustment of rent or other sums payable under the Lease.
 
11.           This Work Letter shall not be applicable to any additional space
added to the original Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions to the Premises in the event of a renewal or extension of the
original Lease Term, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the
Lease.  All capitalized terms used in this Work Letter but not defined herein
shall have the same meanings ascribed to such terms in the Lease.
 
 
D - 4

--------------------------------------------------------------------------------

 
 
SCHEDULE D-1 – PRE-APPROVED INITIAL IMPROVEMENTS
 
 
1.
15,000 square feet of office space in the Premises with drop ceiling & T-8
lighting (per mutually agreed upon floor plan).

 
 
2.
7,000 square feet of new single story office space in the Premises.

 
 
3.
Installation of two (2) new large glass windows in exterior tilt wall to be part
of the office space referred to in item 2 above.

 
 
4.
T-5 lighting in warehouse portion of the Premises.

 
 
5.
Two (2) Big Ass brand fans in warehouse portion of the Premises.

 
 
6.
Refurbishment of the front entrance, including railings and doors, subject to
mutually agreeable plans and compliance with all applicable laws and codes.

 
 
7.
Installation of a fence around the truck court serving the Premises.

 
 
D-1-1

--------------------------------------------------------------------------------

 
 
SCHEDULE D-2 – DEPICTION OF PARKING WORK AREA
 
(DIAGRAM) [t74942002_v1.jpg]
 
 
D-2-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E - SUMMARY OF INSURANCE REQUIREMENTS
 
Location:
     
Street, Suite #:
488 S. Royal Lane
   
City, State, Zip Code:
Coppell, Texas 75019
           
Certificate Holder:
       
Cabot II – TX1B02, L.P.
     
c/o Cabot Properties, Inc.
   
One Beacon Street, 17th Floor
     
Boston, MA  02108
   
Additional Insureds:
       
Cabot II - TX1B02, L.P.
Landlord Entity
   
Cabot Industrial Value Fund II
Operating Partnership, L.P.
   
Cabot Properties, Inc.
     
Stream Realty Partners
Property Manager
   
JP Morgan Chase Bank, N.A.
 
Mortgagee
 
Coverage:
$ Limits
   
Commercial General Liability
       
$1,000,000  each occurrence
     
$2,000,000  annual aggregate
           
Worker’s Compensation Insurance
Statutory Amount
   
Employers’ Liability Insurance
$1,000,000 each accident/ $1,000,000 each employee – disease/ $1,000,000 policy
limit - disease
   
Automobile Liability Insurance
$1,000,000  combined single limit
           
Umbrella Liability Insurance
 
 
Causes of Loss – Special Form Property Insurance
$5,000,000 each occurrence/ $5,000,000 annual aggregate excess of General
Liability, Employer’s Liability & Automobile Liability
 
100% of Replacement Cost; Coverage extends to additions, improvements &
alterations
   
Business Interruption Insurance
1 year of net profit plus fixed expenses
   
Notice of Cancellation
30 Days
           
Tenant Contact for Insurance Matters:
(After Lease Commencement Date)
   
Street
     
City, State, Zip Code
     
Attn:
     
Tel. No.
     

 
 
E - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT F – RENEWAL OPTION
 
A.           Tenant shall have the right to extend the Lease Term (the “Renewal
Option”) for two additional periods of five (5) years each (each, a “Renewal
Term”) commencing on the day following the expiration date of the initial Lease
Term or the expiration of the first Renewal Term, as applicable, provided that
each of the following occurs:
 
1.           Landlord receives notice of exercise of the Renewal Option
(“Initial Renewal Notice”) not less than six (6) full calendar months prior to
the expiration of the initial Lease Term or the first Renewal Term, as
applicable, and not more than nine (9) full calendar months prior to the
expiration of the initial Lease Term or the first Renewal Term, as applicable;
and
 
2.           Tenant is not in default under the Lease beyond any applicable cure
periods at the time that Tenant delivers its Initial Renewal Notice or at the
time Tenant delivers its Binding Renewal Notice (hereinafter defined); and
 
3.           No part of the Premises is sublet (other than pursuant to a
Permitted Transfer) at the time that Tenant delivers its Initial Renewal Notice
or at the time Tenant delivers its Binding Renewal Notice; and
 
4.           The Lease has not been assigned (other than pursuant to a Permitted
Transfer) prior to the date that Tenant delivers its Initial Renewal Notice or
prior to the date Tenant delivers its Binding Renewal Notice.
 
B.            The initial Base Rent rate per square foot for the Premises during
each Renewal Term shall equal the Prevailing Market (hereinafter defined) rate
per square foot for the Premises.
 
C.            Tenant shall pay Total Operating Costs for the Premises during the
applicable Renewal Term in accordance with the terms of Articles 4, 5, 6, 7 and
8 of the Lease.
 
D.            Within thirty (30) days after receipt of Tenant’s Initial Renewal
Notice, Landlord shall advise Tenant of the applicable Base Rent rate for the
Premises for the applicable Renewal Term.  Tenant, within fifteen (15) days
after the date on which Landlord advises Tenant of the applicable Base Rent rate
for the applicable Renewal Term, shall either (i) give Landlord final binding
written notice (“Binding Renewal Notice”) of Tenant’s exercise of its option, or
(ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”).  If Tenant fails to
provide Landlord with either a Binding Renewal Notice or Rejection Notice within
such fifteen (15) day period, Tenant’s Renewal Option shall be null and void and
of no further force and effect.  If Tenant provides Landlord with a Binding
Renewal Notice, Landlord and Tenant shall enter into the Renewal Amendment
(hereinafter defined) upon the terms and conditions set forth herein.  If Tenant
provides Landlord with a Rejection Notice, Landlord and Tenant shall work
together in good faith to agree upon the Prevailing Market rate for the Premises
during the applicable Renewal Term.  Upon agreement Tenant shall provide
Landlord with the Binding Renewal Notice and Landlord and Tenant shall enter
into the Renewal Amendment in accordance with the terms and conditions
hereof.  Notwithstanding the foregoing, if Landlord and Tenant are unable to
agree upon the Prevailing Market rate for the Premises within thirty (30) days
after the date on which Tenant provides Landlord with a Rejection Notice,
Tenant, by written notice to Landlord (the “Arbitration Notice”) within ten (10)
days after the expiration of such thirty (30) day period, shall have the right
to have the Prevailing Market rate determined in accordance with the arbitration
procedures described in Paragraph E below.  If Landlord and Tenant are unable to
agree upon the Prevailing Market rate for the Premises within the thirty (30)
day period described and Tenant fails to timely exercise its right to arbitrate,
Tenant’s Renewal Option shall be null and void and of no force and effect.
 
 
F - 1

--------------------------------------------------------------------------------

 
 
E.           If Tenant provides Landlord with an Arbitration Notice, Landlord
and Tenant, within ten (10) days after the date of the Arbitration Notice, shall
each simultaneously submit to the other its good faith estimate of the
Prevailing Market rate for the Premises during the applicable Renewal Term
(collectively referred to as the “Estimates”) and shall each select a broker
(hereinafter, an “appraiser”) to determine which of the two Estimates most
closely reflects the Prevailing Market rate for the Premises during the
applicable Renewal Term.  Each appraiser so selected shall (i) be a licensed
commercial real estate broker and (ii) have not less than 10 years’ experience
in the field of commercial brokerage in connection with buildings comparable to
the Building in the Dallas metropolitan area.  Upon selection, Landlord’s and
Tenant’s appraisers shall work together in good faith to agree upon which of the
two Estimates most closely reflects the Prevailing Market rate for the
Premises.  The Estimate chosen by such appraisers shall be binding on both
Landlord and Tenant as the Base Rent rate for the Premises during the applicable
Renewal Term.  If either Landlord or Tenant fails to appoint an appraiser within
the ten (10) day period referred to above, the appraiser appointed by the other
party shall be the sole appraiser for the purposes hereof.  If the two
appraisers cannot agree upon which of the two Estimates most closely reflects
the Prevailing Market within thirty (30) days after their appointment, then,
within ten (10) days after the expiration of such thirty (30) day period, the
two appraisers shall select a third appraiser meeting the aforementioned
criteria.  Once the third appraiser (i.e. arbitrator) has been selected as
provided for above, then, as soon thereafter as practicable but in any case
within fourteen (14) days, the arbitrator shall make his determination of which
of the two Estimates most closely reflects the Prevailing Market rate and such
Estimate shall be binding on both Landlord and Tenant as the Base Rent rate for
the Premises during the applicable Renewal Term.  The parties shall share
equally in the costs of the arbitrator.  Any fees of any appraiser, counsel or
experts engaged directly by Landlord or Tenant shall be borne by the party
retaining such appraiser, counsel or expert.
 
F.           If the Prevailing Market rate has not been determined by the
commencement date of the applicable Renewal Term, Tenant shall pay Base Rent
upon the terms and conditions in effect during the last month of the Lease Term
for the Premises until such time as the Prevailing Market rate has been
determined.  Upon such determination, the Base Rent for the Premises shall be
retroactively adjusted to the commencement of the Renewal Term.  If such
adjustment results in an underpayment of Base Rent by Tenant, Tenant shall pay
Landlord the amount of such underpayment within thirty (30) days after the
determination thereof.  If such adjustment results in an overpayment of Base
Rent by Tenant, Landlord shall credit such overpayment against the next
installment of Base Rent due under this Lease and, to the extent necessary, any
subsequent installments, until the entire amount of such overpayment has been
credited against Base Rent.
 
G.           If Tenant is entitled to and properly exercises its Renewal Option,
Landlord and Tenant shall execute an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Lease Term, expiration date and other
appropriate terms; provided that an otherwise valid exercise of the Renewal
Option shall be fully effective whether or not the Renewal Amendment is
executed.
 
 
F - 2

--------------------------------------------------------------------------------

 
 
H.           For purpose hereof, “Prevailing Market” rate shall mean the arms
length fair market annual rental rate per square foot under renewal leases and
amendments entered into on or about the date on which the Prevailing Market is
being determined hereunder for space comparable to the Premises in the Property
and buildings comparable to the Building in the surrounding submarket.  The
determination of Prevailing Market shall take into account any material economic
differences between the terms of this Lease and any comparison lease, such as
rent abatements, construction costs and other concessions and the manner, if
any, in which the Landlord under any such lease is reimbursed for operating
expenses and taxes.  The determination of Prevailing Market rate shall also take
into consideration any reasonably anticipated changes in the Prevailing Market
rate from the time such Prevailing Market rate is being determined and the time
such Prevailing Market rate will become effective under this Lease.
 
 
            _________  Landlord
 
            _________  Tenant
 
 
F - 3

--------------------------------------------------------------------------------

 
 
EXHIBIT G - MEMORANDUM OF ACCEPTANCE OF PREMISES
 
LANDLORD:
CABOT II - TX1B02, L.P., a Delaware limited partnership
   
TENANT:
UNIVERSAL POWER GROUP, INC., a Texas corporation
   
LEASE DATE:
___________________________________
   
PREMISES:
Located at 488 S. Royal Lane, Coppell, Texas 75019

 
           Tenant hereby accepts the Premises as being in the condition required
under the Lease, with all Landlord’s Work completed (except for minor punchlist
items which Landlord agrees to complete).
 
           The Lease Commencement Date of the Lease is hereby established as
________________, and the expiration date of the lease is
_______________________.
 
TENANT:
 
UNIVERSAL POWER GROUP, INC., a
Texas corporation
 
 
 

By:   

Name:   

Title:   

Date:   

 
 
Approved and Agreed:
 
LANDLORD:
 
CABOT II - TX1B02, L.P., a Delaware limited partnership
 
By:          Cabot II – TX GP, LLC, its general partner
 

                By:           Cabot Industrial Value Fund II Operating
Partnership, L.P.                 By:         Name: Stephen P. Vallarelli      
Title: Senior Vice President  

 
 
G - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT H - FORM OF SNDA
 
EXHIBIT J - FORM OF SNDA
After recording return to:
LNR Partners, LLC
1601 Washington Avenue, Suite 700
Miami Beach, Florida 33139
Attn:  Jason Jones
 

 

(For Recorder’s Use Only)
 
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
(JPMCC 2007-CIBC19, Loan No.  M991069316, WU No. NT31227)
 
THIS SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of _____________________, 201__ (the “Effective Date”), among
U.S. Bank National Association, as successor-in-interest to Bank of America,
National Association, as successor by merger to LaSalle Bank National
Association, as trustee for the registered holders of J.P. Morgan Chase
Commercial Mortgage Securities Trust 2007-CIBC19, Commercial Mortgage
Pass-Through Certificates, Series 2007-CIBC19 (“Lender”), whose address is c/o
Berkadia Commercial Mortgage LLC, 650 Dresher Road, Horsham, Pennsylvania 19044
(Re: JPMCC 2007-CIBC19; Loan No. M991069316), UNIVERSAL POWER GROUP, INC., a
Texas corporation (“Tenant”), whose address is 3330 E. Louise Drive, Meridian,
ID 83642, Attention: Legal Department, and CABOT II – TX1B02, L.P., a Delaware
limited partnership (“Landlord”), whose address is c/o Cabot Properties, One
Beacon Street, Suite 1700, Boston, Massachusetts 02108, Attention: Asset
Management, with reference to the following facts:
 
A.          Landlord owns the real property known as 488 South Royal Lane and
having a street address of 488 South Royal Lane, Coppell, Texas 75019, such real
property, including all buildings, improvements, structures and fixtures located
thereon, (all or any portion thereof being referred to herein as the “Landlord’s
Premises”), as more particularly described on Exhibit A.
 
B.           JPMorgan Chase Bank, N.A., a banking association chartered under
the laws of the United States of America (“Original Lender”), made a loan to
Landlord and its affiliates in the original principal amount of $60,000,000.00
(the “Loan”).
 
C.           To secure the Loan, Landlord encumbered Landlord’s Premises by
entering into that certain Deed of Trust and Security Agreement dated as of
March 30, 2007, in favor of a Trustee, for the benefit of Original Lender (as
amended, increased, renewed, extended, spread, consolidated, severed, restated,
or otherwise changed from time to time, the “Security Instrument”) recorded in
the applicable land records of Dallas County, Texas.
 
D.           Lender is now the holder of the Security Instrument and has
authority to enter into this Agreement.
 
 
H - 1

--------------------------------------------------------------------------------

 
 
E.           Pursuant to an Industrial Real Estate Lease dated as of October
_____, 2012, together with any amendments, modifications and renewals approved
in writing by Lender to the extent such approval is required by the Security
Instrument (the “Lease”), Landlord demised to Tenant a portion of Landlord’s
Premises (“Tenant’s Premises”).
 
F.           Lender has been requested by Landlord and Tenant to enter into this
Agreement, and Tenant and Lender desire to agree upon the relative priorities of
their interests in Landlord’s Premises and their rights and obligations if
certain events occur.
 
NOW, THEREFORE, for good and sufficient consideration, Tenant and Lender agree:
 
1.
Definitions.  The following terms shall have the following meanings for purposes
of this Agreement:

 
 
1.1.
“Construction-Related Obligation” means any obligation of Former Landlord (as
hereinafter defined) under the Lease to make, pay for, or reimburse Tenant for
any alterations, demolition, or other improvements or work at Landlord’s
Premises, including Tenant’s Premises.  “Construction-Related Obligation” shall
not include: (a) reconstruction or repair following any fire, casualty or
condemnation which occurs after the date of attornment hereunder, but only to
the extent of the insurance or condemnation proceeds actually received by
Successor Landlord for such reconstruction and repair, less Successor Landlord’s
actual expenses in administering such proceeds; or (b) day-to-day maintenance
and repairs.

 
 
1.2.
“Foreclosure Event” means (a) foreclosure under the Security Instrument; (b) any
other exercise by Lender of rights and remedies (whether under the Security
Instrument or under applicable law, including bankruptcy law) as holder of the
Loan and/or the Security Instrument, as a result of which Successor Landlord
becomes owner of Landlord’s Premises; or (c) delivery by Former Landlord to
Lender (or its designee or nominee) of a deed or other conveyance of Former
Landlord’s interest in Landlord’s Premises in lieu of any of the foregoing.

 
 
1.3.
“Former Landlord” means Landlord and/or any other party that was landlord under
the Lease at any time before the occurrence of any attornment under this
Agreement.

 
 
1.4.
“Offset Right” means any right or alleged right of Tenant to any offset, defense
(other than one arising from actual payment and performance, which payment and
performance would bind a Successor Landlord pursuant to this Agreement), claim,
counterclaim, reduction, deduction, or abatement against Tenant’s payment of
Rent or performance of Tenant’s other obligations under the Lease, arising
(whether under the Lease or other applicable law) from acts or omissions of
Former Landlord and/or from Former Landlord’s breach or default under the Lease.

 
 
1.5.
“Rent” means any fixed rent, base rent or additional rent under the Lease.

 
 
1.6.
“Successor Landlord” means any party that becomes owner of Landlord’s Premises
as the result of a Foreclosure Event.

 
 
1.7.
“Termination Right” means any right of Tenant to cancel or terminate the Lease
or to claim a partial or total eviction arising (whether under the Lease or
under applicable law) from Former Landlord’s breach or default under the Lease.

 
 
H - 2

--------------------------------------------------------------------------------

 
 
2.
Subordination.  The Lease, and all right, title and interest of the Tenant
thereunder and of the Tenant to and in the Landlord’s Premises, are, shall be,
and shall at all times remain, subject and subordinate to the Security
Instrument, the lien imposed by the Security Instrument, and all advances made
under the Security Instrument.

 
3.
Payment to Lender.  In the event Tenant receives written notice (the “Rent
Payment Notice”) from Lender or from a receiver for the Landlord’s Premises that
there has been a default under the Security Instrument and that rentals due
under the Lease are to be paid to Lender or to the receiver (whether pursuant to
the terms of the Security Instrument or of that certain Assignment of Rents and
Leases executed by Landlord as additional security for the Loan), Tenant shall
pay to Lender or to the receiver, or shall pay in accordance with the directions
of Lender or of the receiver, all Rent and other monies due or to become due to
Landlord under the Lease, notwithstanding any contrary instruction, direction or
assertion of Former Landlord.  Landlord hereby expressly and irrevocably directs
and authorizes Tenant to comply with any Rent Payment Notice, notwithstanding
any contrary instruction, direction or assertion of Landlord, and Landlord
hereby releases and discharges Tenant of and from any liability to Landlord on
account of any such payments.  The delivery by Lender or the receiver to Tenant
of a Rent Payment Notice, or Tenant’s compliance therewith, shall not be deemed
to:  (i) cause Lender to succeed to or to assume any obligations or
responsibilities as landlord under the Lease, all of which shall continue to be
performed and discharged solely by the applicable Landlord unless and until any
attornment has occurred pursuant to this Agreement; or (ii) relieve the
applicable Former Landlord of any obligations under the Lease.  Tenant shall be
entitled to rely on any Rent Payment Notice.  Tenant shall be under no duty to
controvert or challenge any Rent Payment Notice.  Tenant’s compliance with a
Rent Payment Notice shall not be deemed to violate the Lease.  Tenant shall be
entitled to full credit under the Lease for any Rent paid to Lender pursuant to
a Rent Payment Notice to the same extent as if such Rent were paid directly to
Former Landlord.

 
4.
Nondisturbance, Recognition and Attornment.

 
 
4.1.
No Exercise of Security Instrument Remedies against Tenant.  So long as (i)  the
Lease has not expired or otherwise been terminated by Former Landlord and
(ii)  there is no existing  default  under or breach of the Lease by Tenant that
has continued beyond applicable cure periods (an “Event of Default”), Lender
shall not name or join Tenant as a defendant in any exercise of Lender’s rights
and remedies arising upon a default under the Security Instrument unless
applicable law requires Tenant to be made a party thereto as a condition to
proceeding against Former Landlord or prosecuting such rights and remedies.  In
the latter case, Lender may join Tenant as a defendant in such action only for
such purpose and not to terminate the Lease or otherwise diminish or interfere
with Tenant’s rights under the Lease or this Agreement in such action.

 
 
4.2.
Nondisturbance and Attornment.  So long as (i) the Lease has not expired or
otherwise been terminated by Former Landlord, (ii) an Event of Default  has not
occurred, and (iii) no condition exists which would cause or entitle Former
Landlord to terminate the Lease on its terms, or to dispossess the Tenant that
would not be an Event of Default, then, if and when Successor Landlord takes
title to Landlord’s Premises: (a) Successor Landlord shall not terminate or
disturb Tenant’s possession of Tenant’s Premises under the Lease, except in
accordance with the terms of the Lease and this Agreement; (b) Successor
Landlord shall be bound to Tenant under all the terms and conditions of the
Lease (except as provided in this Agreement); (c) Tenant shall recognize and
attorn to Successor Landlord as Tenant’s direct landlord under the Lease as
affected by this Agreement; (d) the Lease shall continue in full force and
effect as a direct lease, in accordance with its terms (except as provided in
this Agreement), between Successor Landlord and Tenant; and (e) Successor
Landlord shall have all the rights and remedies of the landlord under the Lease,
including, without limitation, rights or remedies arising by reason of any Event
of Default by Tenant under the Lease, whether occurring before or after the
Successor Landlord takes title to the Landlord’s Premises.

 
 
H - 3

--------------------------------------------------------------------------------

 
 
 
4.3.
Protection of Successor Landlord.  Notwithstanding anything to the contrary in
the Lease or the Security Instrument, neither Lender nor Successor Landlord
shall be liable for or bound by any of the following matters:

 
 
a.
Claims against Former Landlord.  Any Offset Right or Termination Right that
Tenant may have against any Former Landlord relating to any event or occurrence
before the date of attornment, including any claim for damages of any kind
whatsoever as the result of any breach by Former Landlord that occurred before
the date of attornment.  The foregoing shall not limit Tenant’s right to
exercise against Successor Landlord any Offset Right or Termination Right
otherwise available to Tenant because of events occurring after the date of
attornment.

 
 
b.
Construction-Related Obligations.  Any Construction-Related Obligation of Former
Landlord.

 
 
c.
Prepayments.  Any payment of Rent that Tenant may have made to Former Landlord
for more than the current month.

 
 
d.
Payment; Security Deposit.  Any obligation: (a) to pay Tenant any sum(s) that
any Former Landlord owed to Tenant or (b) with respect to any security deposited
with Former Landlord, unless such security was actually delivered to Lender or
to Successor Landlord.

 
 
e.
Modification, Amendment or Waiver.  Any modification or amendment of the Lease,
or any waiver of any terms of the Lease, made without Lender’s written consent
if such consent is required by the Security Instrument.

 
 
f.
Surrender, Etc.  Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed between Former Landlord
and Tenant, unless effected unilaterally by Tenant pursuant to the express terms
of the Lease.

 
 
g.
Covenants.  Any covenants or obligations of or applicable to Former Landlord to
the extent they apply to or affect any property other than Landlord’s Premises.

 
5.
Lender’s Right to Cure.

 
 
5.1.
Notice to Lender.  Copies of all notices and other communications given by
Tenant to Former Landlord of a breach of or default under the Lease by Former
Landlord shall also be simultaneously provided to Lender.  Notwithstanding
anything to the contrary in the Lease or this Agreement or the Security
Instrument, before exercising any Termination Right or Offset Right, Tenant
shall provide Lender with notice of the breach or default by Former Landlord
giving rise to same (the “Default Notice”) and, thereafter, the opportunity to
cure such breach or default as provided for below.

 
 
H - 4

--------------------------------------------------------------------------------

 
 
 
5.2.
Lender’s Cure Period.  After Lender receives a Default Notice, Lender shall have
a period of thirty (30) days beyond the time available to Former Landlord under
the Lease in which to cure the breach or default by Former Landlord, or, in the
event that such cure cannot be completed within such cure period, Lender shall
have such reasonable period of time as is required to diligently prosecute such
cure to its completion.  Lender shall have no obligation to cure (and shall have
no liability or obligation for not curing) any breach or default by Former
Landlord.

 
6.
Exculpation of Successor Landlord.  Notwithstanding anything to the contrary in
this Agreement or the Lease, upon any attornment pursuant to this Agreement, the
Lease shall be deemed to have been automatically amended to provide that
Successor Landlord’s obligations and liabilities under the Lease shall never
extend beyond Successor Landlord’s (or its successors’ or assigns’) interest, if
any, in Landlord’s Premises from time to time, including insurance and
condemnation proceeds (except to the extent reinvested in the Landlord’s
Premises), Successor Landlord’s interest in the Lease, and the proceeds from any
sale or other disposition of Landlord’s Premises by Successor Landlord
(collectively, “Successor Landlord’s Interest”).  Tenant shall look exclusively
to Successor Landlord’s Interest (or that of its successors and assigns) for
payment or discharge of any obligations of Successor Landlord under the Lease as
affected by this Agreement.  If Tenant obtains any money judgment against
Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment.  Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord.

 
7.
Miscellaneous.

 
 
7.1.
Notices.  All notices or other communications required or permitted under this
Agreement shall be in writing and given by personal delivery or by nationally
recognized overnight courier service that regularly maintains records of items
delivered.  Each party’s address is as set forth in the opening paragraph of
this Agreement, subject to change by notice under this paragraph.  Notices shall
be effective upon delivery if sent by personal delivery and the next business
day after being sent by overnight courier service.

 
 
7.2.
Successors and Assigns.  This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns.  Upon assignment of the Security Instrument by Lender, all liability of
the Lender/assignor shall terminate.

 
 
7.3.
Entire Agreement.  This Agreement constitutes the entire agreement between
Lender and Tenant and Landlord regarding the subordination of the Lease to the
Security Instrument and the rights and obligations of Tenant, Lender and
Landlord as to the subject matter of this Agreement.

 
 
7.4.
Interaction with Lease and with Security Instrument.  If this Agreement
conflicts with the Lease, then this Agreement shall govern as between the
parties and any Successor Landlord, including upon any attornment pursuant to
this Agreement.  This Agreement supersedes, and constitutes full compliance
with, any provisions in the Lease that provide for subordination of the Lease
to, or for delivery of non-disturbance agreements by the holder of, the Security
Instrument.  Lender confirms that Lender has consented to Landlord’s entering
into the Lease.

 
 
H - 5

--------------------------------------------------------------------------------

 
 
 
7.5.
Lender’s Rights and Obligations.

 
 
a.
Except as expressly provided for in this Agreement, Lender shall have no
obligations to Tenant with respect to the Lease.  If an attornment occurs
pursuant to this Agreement, then all rights and obligations of Lender under this
Agreement shall terminate, without thereby affecting in any way the rights and
obligations of Successor Landlord provided for in this Agreement.

 
 
b.
Neither this Agreement, the Security Instrument or any of the related loan
documents, nor the Lease shall, prior to any acquisition of Landlord’s Premises
by Lender, operate to give rise to or create any responsibility or liability for
the control, care, management or repair of the Landlord’s Premises upon the
Lender, or impose responsibility for the carrying out by Lender of any of the
covenants, terms or conditions of the Lease, nor shall said instruments operate
to make Lender responsible or liable for any waste committed on the Landlord’s
Premises by any party whatsoever, or for dangerous or defective conditions of
the Landlord’s Premises, or for any negligence in the management, upkeep, repair
or control of the Landlord’s Premises, which may result in loss, injury or death
to Tenant, or to any tenant, licensee, invitee, guest, employee, agent or
stranger.

 
 
c.
Lender may assign to any person or entity its interest under the Security
Instrument and/or the related loan documents, without notice to, the consent of,
or assumption of any liability to, any other party hereto.  In the event Lender
becomes the Successor Landlord, Lender may assign to any other party its
interest as the Successor Landlord without the consent of any other party
hereto.

 
 
7.6.
Landlord’s Rights and Obligations.  Nothing herein contained is intended, nor
shall it be construed, to abridge or adversely affect any right or remedy of
Landlord under the Lease, including upon the occurrence of an Event of Default
by Tenant under the Lease. This Agreement shall not alter, waive or diminish any
of Landlord’s obligations under the Security Instrument, any of the related loan
documents, or the Lease.

 
 
7.7.
Interpretation; Governing Law.  The interpretation, validity and enforcement of
this Agreement shall be governed by and construed under the internal laws of the
state where the Landlord’s Premises are located, excluding its principles of
conflict of laws.

 
 
7.8.
Amendments.  This Agreement may be amended, discharged or terminated, or any of
its provisions waived, only by a written instrument executed by the parties
hereto.

 
 
7.9.
Due Authorization.  Lender, Landlord, and Tenant each have full authority to
enter into this Agreement, which has been duly authorized by all necessary
actions.

 
 
7.10.
Execution.  This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

 
 
H - 6

--------------------------------------------------------------------------------

 
 
 
7.11.
Attorneys’ Fees.  All costs and attorneys’ fees incurred in the enforcement
hereof shall be paid by the non-prevailing party.

 
 
7.12.
Headings.  The headings in this Agreement are intended to be for convenience of
reference only, and shall not define the scope, extent or intent or otherwise
affect the meaning of any portion hereof.

 
 
7.13.
WAIVER OF JURY TRIAL.  THE LENDER, THE TENANT, AND THE LANDLORD EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, AFTER CAREFUL CONSIDERATION AND AN
OPPORTUNITY TO SEEK LEGAL ADVICE, WAIVE THEIR RESPECTIVE RIGHTS TO HAVE A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF OR IN ANY WAY CONNECTED WITH
ANY OF THE PROVISIONS OF THIS AGREEMENT, OR ANY OTHER DOCUMENTS EXECUTED IN
CONJUNCTION HEREWITH OR WITH THE LOAN, ANY TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, THE LANDLORD’S PREMISES, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE LANDLORD, TENANT OR
LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO
THIS AGREEMENT.

 
(REMAINDER OF PAGE LEFT INTENTIONALLY BLANK)
 
 
H - 7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by Lender, Tenant, and
Landlord as of the Effective Date.
 

  LENDER:       U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION,
AS SUCCESSOR-IN-INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR
BY MERGER TO LASALLE BANK ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES TRUST 2007-CIBC19, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-CIBC19

 
 
 By:
LNR Partners, LLC, a Florida limited liability company, its attorney in fact

 
 

   By:            Randolph J. Wolpert, Vice President

 

STATE OF FLORIDA  )   ) COUNTY OF MIAMI-DADE )

 
           The foregoing instrument was acknowledged before me this _____ day of
_________, 201__, by Randolph J. Wolpert, a Vice President of LNR Partners, LLC,
a Florida limited liability company, on behalf of the said limited liability
company, as Special Servicer for U.S. Bank National Association, as
successor-in-interest to Bank of America, National Association, as successor by
merger to LaSalle Bank National Association, as trustee for the registered
holders of J.P. Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC19,
Commercial Mortgage Pass-Through Certificates, Series 2007-CIBC19, on behalf of
the Trust.  He is personally known to me or has produced a driver’s license as
identification.
 

      NOTARY PUBLIC, STATE OF FLORIDA

 
 

  Print or Stamp Name of Notary

 

  My Commission Expires:   

 
[Notarial Stamp]
 
 
H - 8

--------------------------------------------------------------------------------

 
 

 
TENANT:
 
UNIVERSAL POWER GROUP, INC.
a Texas corporation

 
 
 

  By:    

  Name:    

  Title:    

 

STATE OF ________________  )    ) COUNTY OF  ______________  )

 
           The foregoing instrument was acknowledged before me this _____ day of
______________, 201__, by ___________________________ as _____________________
of UNIVERSAL POWER GROUP, INC., a Texas corporation, on behalf of the said
corporation.  He/She is personally known to me or has produced a driver’s
license as identification.
 
 

  NOTARY PUBLIC, STATE OF  

 

  Print or Stamp Name of Notary

 

  My Commission Expires:  

                                                                                                                                           
[Notarial Seal/Stamp]
 
 
H - 9

--------------------------------------------------------------------------------

 
 

 
LANDLORD:
 
CABOT II – TX1B02, L.P., a Delaware limited partnership

 

  By: Cabot II – TX GP, LLC, a Delaware     limited liability company, its
General Partner

 

    By:
Cabot Industrial Value Fund II
Operating Partnership, L.P., a Delaware
limited partnership, its Sole Member

 
 
 

    By:
 
    Name:   Stephen P. Vallarelli     Title:
Senior Vice President – Asset Management

 

STATE OF MASSACHUSETTS )   ) COUNTY OF SUFFOLK )

 
The foregoing instrument was acknowledged before me this _____ day of
____________, 201___, by Stephen P. Vallarelli as Senior Vice President  - Asset
Management of Cabot Industrial Value Fund II Operating Partnership, L.P., a
Delaware limited partnership, on behalf of the said limited partnership, as Sole
Member of Cabot II – TX GP, LLC, a Delaware limited liability company, on behalf
of the said limited liability company, as General Partner of Cabot II – TX1B02,
L.P., a Delaware limited partnership, on behalf of the said limited
partnership.  He/She is personally known to me or has produced a driver’s
license as identification.
 
 

  NOTARY PUBLIC, STATE OF MASSACHUSETTS

 
 

  Print or Stamp Name of Notary

 

  My Commission Expires:  

 
[Notarial Seal/Stamp]
 
 
H - 10

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DESCRIPTION OF LANDLORD’S PREMISES
 
 
BEING all of a 13.085 acre tract of land situated in the William K. Payne
Survey, Abstract No. 1140, the C.S. Dunnagan Survey, Abstract No. 1655 and the
Jesse Moore Survey, Abstract No. 968, Dallas County, Texas; said tract being all
of LOT 1, LAM LEE ADDITION NO. 1, an addition to the City of Coppell, Texas
according to the plat recorded in Volume 2000125, Page 23 of the Deed Records,
Dallas County, Texas; said 13.085 acre tract being more particularly described
as follows:
 
BEGINNING, at a 1 1/2-inch iron rod found in the east right-of-way line of Royal
Lane (a 100 foot wide right-of-way); said point being the southwest corner of
Lot 30, Freeport North, an addition to the City of Coppell, Texas according to
the plat recorded in Volume 96194, Page 2436 of the Deed Records, Dallas County,
Texas;
 
THENCE, South 89 degrees, 39 minutes, 54 seconds East, departing the said east
line of Royal Lane and along the south line of said Lot 30, a distance of 799.18
feet to a 1/2-inch iron rod with “RPLS 4275” cap found for corner; said point
being the southeast corner of said Lot 30, Freeport North and the west line of a
tract of land described in deed to the City of Coppell, recorded in Volume
96164, Page 207 of the Deed Records, Dallas County, Texas;
 
THENCE, South 00 degrees, 13 minutes, 40 seconds West, along the said west line
of the City of Coppell tract, passing at a distance of 547.94 feet a 1/2-inch
iron rod with “Pacheco Koch” cap found in the north line of a 150-foot wide
drainage easement recorded in Volume 84203, Page 1836 and Volume 2000125, Page
23; and continuing a total distance of 599.61 feet to an angle point;
 
THENCE, South 00 degrees, 56 minutes, 27 seconds West, continuing along the said
west line of the City of Coppell Tract, a distance of 26.00 feet to a point for
corner; said point being in the centerline of said 150-foot wide drainage
easement;
 
THENCE, along the said centerline of the 150-foot wide drainage easement and the
south line of said Lot 1, the following three (3) courses and distances;
 
South 75 degrees, 23 minutes, 58 seconds West, a distance of 309.66 feet to a
point for corner; said point being the beginning of a curve to the right;
 
Westerly, along said curve to the right, through a central angle of 15 degrees,
00 minutes, 00 seconds, a radius of 1,336.90 feet, and a chord bearing and
distance of South 82 degrees, 53 minutes, 58 seconds West, 349.00 feet, an arc
distance of 350.00 feet to a point for the end of said curve;
 
North 89 degrees, 36 minutes, 02 seconds West, a distance of 155.49 feet to a
point corner in the said east right-of-way line of Royal Lane;
 
THENCE, North 00 degrees, 23 minutes, 26 seconds East, along the said east line
of Royal Lane, a distance of 750.41 feet to the POINT OF BEGINNING, CONTAINING
569,974 square feet or 13.085 acres of land, more or less.
 
 
H - 11

--------------------------------------------------------------------------------

 
 
EXHIBIT I - FORM OF ESTOPPEL CERTIFICATE
 
TENANT ESTOPPEL CERTIFICATE
(Loan No.: M991069316/ Ref. No.: NT31227)
 
The undersigned (the “Tenant”), as Tenant under that Lease Agreement, together
with all amendments thereto (the “Lease”), entered into with Cabot II – TX1B02,
L.P. (the “Landlord”), and annexed hereto as Exhibit “A”, hereby certifies that:
 
1.           A true and correct copy of the Lease, together with copies of all
amendments thereto, is attached hereto as Exhibit “A”.
 
2.           Except pursuant to the documents attached as Exhibit “A”, the Lease
has not been altered, amended or modified since the date of its original
execution, and is presently in full force and effect.
 
3.           Tenant is in possession and full occupancy of all of the space
leased to Tenant and described in the Lease.
 
4.           Tenant has not subleased or licensed to any other person or entity
any of the space leased to the Tenant under the Lease other than:
__________________.
 
5.           Tenant is obligated to pay full rent called for under the Lease.
 
6.           Tenant does not have an option to purchase the property which is
the subject matter of the Lease (the “Property”).
 
7.           As of the date hereof, no landlord or tenant default is continuing
under the terms of the Lease, and no event has occurred which with notice or the
passage of time or both would constitute a landlord or tenant default under the
terms of the Lease.
 
8.           The premises covered by the Lease are in good condition and repair,
and all obligations on the part of the landlord under the terms of the Lease
through the date of this Certificate have been fully performed to the
satisfaction of Tenant (including, but not limited to a) completion of all
tenant finish out and the receipt by Tenant of all tenant allowances, and b)
compliance with Landlord’s repair and maintenance obligations).  Furthermore,
all obligations on the part of the Tenant under the terms and conditions of the
Lease have been performed by Tenant.  Any exceptions to this paragraph are noted
under “Exceptions” below.
 
9.           Unless noted under “Exceptions” below, Tenant has no claim or right
of offset against rent due or to become due against the present owner of the
Property (or the predecessors in interest of such present owner) by reason of
the non-performance of any obligation on its part to be performed as landlord
under the Lease, or otherwise.
 
10.           No monthly rental has been prepaid and no other sums (including
amounts for the payment of utilities, property taxes, insurance and other
charges) owing by the undersigned under the terms of the Lease are past due.
 
11.           Rental, other than other charges payable by the undersigned, has
been paid for the period ending_____________________, 200_, and other charges
payable by the undersigned under the terms of the Lease have been paid through
_____________________, 200_.
 
12.           Tenant has been reimbursed in full for any and all tenant
improvement costs, to the extent provided for under the Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
13.         All Landlord required improvements or repairs provided for under the
Lease have been completed, other than:
________________________________________________________________________________________________________________________.
 
14.         Other essential terms of the Lease include:
 
 
a.
Tenant’s Address: _______________________________________

 
 
_____________________________________________________.

 
 
b.
Lease Commencement Date: _____________________________.

 
 
c.
Lease Expiration Date:__________________________________.

 
 
d.
Monthly Rental: $______________________.

 
 
e.
Square Footage Covered:_____________________________.

 
 
f.
Renewal Options (number, term, and amount of rent):

________________________________________________________________________________________________________
________________________________________________________________________________________________________
________.



 
 
g.
Security Deposit (and other deposits) $______________________.

 
 
h.
Method of allocation of Common Area Maintenance payments:
______________________________________________________
________________________________.

 
 
i.
Current Monthly Amount of Common Area Maintenance: $______________________.

 
 
j.
Rental or Other Concessions (nature, amount, etc.):
______________________________________________________________________.

 
 
k.
Total Arrearages in rent, if any:  $_____________________.

 
14.           Exceptions:
______________________________________________________________________________.
 
The undersigned acknowledges and agrees that this Certificate may be relied upon
by landlord, any mortgagee holding a mortgage encumbering the Property, and/or
any other parties providing services to the Property or landlord.
 
This Certificate is executed as of the _____ day of _____________________, 200_.
 

  TENANT:        
(Print Name of Tenant)
 

 

  By:    

  Print Name:    

  Title:    